


Exhibit 10.7


PURCHASE AND SALE AGREEMENT






BETWEEN




EACH PARTY LISTED AS A “SELLER” ON SCHEDULE I




AS SELLER






AND






WINTERFELL HEALTHCARE HOLDINGS – T, LLC
AND
WINTERFELL HEALTHCARE HOLDINGS – NT-HCI, LLC






AS PURCHASER









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINED TERMS
1


 
 
ARTICLE II PURCHASE AND SALE, PURCHASE PRICE AND DEPOSIT
1


 
 
 
2.1
Purchase and Sale
1


2.2
Purchase Price and Deposit
2


2.3
Escrow Provisions Regarding Deposit
2


 
 
 
ARTICLE III PURCHASER DILIGENCE/PROPERTY CONTRACTS
3


 
 
 
3.1
Data Site
3


3.2
Property Contracts
3


 
 
 
ARTICLE IV TITLE
4


 
 
 
4.1
Title Documents
4


4.2
Survey
4


4.3
Permitted Exceptions
4


4.4
Existing Mortgages/Security Instruments
4


4.5
Subsequently Disclosed Exceptions
5


 
 
 
ARTICLE V CLOSING
6


 
 
 
5.1
Closing Date
6


5.2
Seller Closing Deliveries
7


5.3
Purchaser Closing Deliveries
8


5.4
Closing Prorations and Adjustments
8


5.5
Post-Closing Adjustments
11


 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
12


 
 
 
6.1
Seller’s Representations
12


6.2
AS-IS
15


6.3
Representations and Warranties of Purchaser
17


ARTICLE VII ADDITIONAL COVENANTS OF SELLER AND PURCHASER
18


 
 
 
7.1
Interim Operating Covenants
18


7.2
Liens
18


7.3
Notice of Breach
18


 
 
 
ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING
18


 
 
 
8.1
Purchaser’s Conditions to Closing
18




i

--------------------------------------------------------------------------------




 
 
Page


8.2
Seller’s Conditions to Closing
19


 
 
 
ARTICLE IX TERMINATION AND ABANDONMENT
20


 
 
 
9.1
Termination of this Agreement
20


9.2
Procedure Upon Termination
21


 
 
 
ARTICLE X DEFAULTS AND REMEDIES
21


 
 
 
10.1
Purchaser Default
21


10.2
Seller Default
21


 
 
 
ARTICLE XI RISK OF CASUALTY
22


 
 
 
11.1
Closing
22


11.2
Repairs
22


 
 
 
ARTICLE XII EMINENT DOMAIN
23


 
 
 
ARTICLE XIII INDEMNIFICATION & SURVIVAL PROVISIONS
23


 
 
 
13.1
Effective Date; Survival
23


13.2
Indemnification by Seller
24


13.3
Indemnification by Purchaser
24


13.4
Limitations on Indemnification
24


13.5
Indemnification Procedures
26


13.6
Tax Treatment
28


13.7
Exclusive Remedy
28


13.8
Manner of Payment
28


13.9
Materiality
28


13.10
REIT Savings Clause
28


13.11
Brokerage
29


 
 
 
ARTICLE XIV MISCELLANEOUS
29


 
 
 
14.1
Binding Effect of Agreement
29


14.2
Exhibits; Schedules; Annexes
29


14.3
Assignability
29


14.4
Captions
29


14.5
Number and Gender of Words
29


14.6
Notices
30


14.7
Governing Law and Venue
31


14.8
Entire Agreement
31


14.9
Amendments
31


14.10
Severability
31




ii

--------------------------------------------------------------------------------




 
 
Page


14.11
Multiple Counterparts/Facsimile Signatures
32


14.12
Construction
32


14.13
Confidentiality/Press Releases
32


14.14
Time of the Essence
33


14.15
Waiver
33


14.16
Time Periods
33


14.17
No Personal Liability of Officers, Trustees or Directors
33


14.18
No Recording
33


14.19
Relationship of Parties
33


14.20
Survival
34


14.21
Multiple Purchasers
34


14.22
Multiple Sellers/Purchasers
34


14.23
WAIVER OF JURY TRIAL
34


14.24
Seller Guarantor
34




iii

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
EXHIBITS
 
 
 
 
 
Exhibit A
 
Legal Description
Exhibit B
 
Form of Escrow Agreement
Exhibit C
 
Form of Bill of Sale
Exhibit D
 
Form of General Assignment and Assumption
Exhibit E
 
Form of Assignment and Assumption of Resident Agreements
Exhibit F
 
Form of Bring Down Certificate
Exhibit G
 
Form of Certification of Non-Foreign Status
Exhibit H
 
Form of Resident Notification
Exhibit I
 
Property Contracts List
Exhibit J
 
Form of Management Agreement
Exhibit K
 
Assigned Contracts
Exhibit L
 
Third-Party Reports



SCHEDULES
 
 
 
 
 
Schedule I
 
Sellers; Purchasers; Facility Names and Addresses
Schedule 6.1.3
 
Condemnation; Proceedings
Schedule 6.1.4
 
Assigned Contract Defaults
Schedule 6.1.11
 
Required Consents
Schedule 6.1.12
 
Permits
Schedule 6.1.14
 
Property Financial Statements
Schedule 6.1.15
 
Environmental Laws





ANNEXES
 
 
 
 
 
Annex 1
 
Defined Terms












iv

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of the
1st day of April, 2015 (the “Effective Date”), by and among each party listed as
a “Seller” on Schedule I attached hereto and made a party hereof, having a
principal address at c/o 5885 Meadows Road, Suite 500, Lake Oswego, Oregon 97035
(individually or collectively, as the context requires, “Seller”) and WINTERFELL
HEALTHCARE HOLDINGS – T, LLC, a Delaware limited liability company, having a
principal address c/o NorthStar Asset Management Group, 399 Park Avenue, 18th
Floor, New York, NY 10022, and WINTERFELL HEALTHCARE HOLDINGS – NT-HCI, LLC, a
Delaware limited liability company, having a principal address c/o NorthStar
Asset Management Group, 399 Park Avenue, 18th Floor, New York, NY 10022
(collectively, “Purchaser”).
NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Seller and Purchaser hereby agree as follows:
RECITALS
Seller owns the real property identified on Schedule I, as more particularly
described in Exhibit A attached hereto and made a part hereof, together with the
Facilities (as hereinafter defined) located thereon and identified on
Schedule I, and Seller desires to sell, and Purchaser desires to purchase, such
real property, the Facilities and certain related property, on the terms and
conditions set forth below.
ARTICLE I
DEFINED TERMS
Unless otherwise defined herein, any term with its initial letter capitalized in
this Agreement shall have the meaning set forth in Annex 1 attached hereto and
made a part hereof.
ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE AND DEPOSIT
2.1    Purchase and Sale. Seller agrees to sell and convey the Property to
Purchaser and Purchaser agrees to purchase the Property from Seller, all in
accordance with the terms and conditions set forth in this Agreement. Purchaser
agrees that Seller, the Manager or their respective Affiliates, are the sole
owners of all right, title and interest in and to the Seller Marks (or have the
right to use such Seller Marks pursuant to license agreements with third
parties), that the Property shall not include the Seller Marks and that no
right, title or interest in or to the Seller Marks is granted, transferred,
assigned or conveyed as a result of this Agreement. Purchaser further agrees
that Purchaser will not use the Seller Marks for any purpose. Notwithstanding
anything to the contrary contained herein, Seller shall not sell, assign,
transfer, convey or deliver to Purchaser, and Purchaser shall not purchase, and
the Property shall not include, any of the Sellers’ right, title and interest in
the Excluded Assets.

1

--------------------------------------------------------------------------------




2.2    Purchase Price and Deposit.
2.2.1    The total purchase price (“Purchase Price”) for the Property shall be
an amount equal to Eight Hundred Seventy-Five Million and 00/100 Dollars
($875,000,000), payable by Purchaser, as follows:
(a)    At or prior to the execution of this Agreement, and as a condition to the
effectiveness and enforceability of this Agreement, Purchaser shall deliver to
Stewart Title Guaranty Company (“Escrow Agent” or “Title Company”) a deposit in
the amount of Thirty-Five Million and 00/100 Dollars ($35,000,000) (together
with all interest and income accrued thereon, the “Initial Deposit” and together
with the Additional Deposit, if applicable, the “Deposit”) by wire transfer of
immediately available funds.
(b)    The amount by which the Purchase Price (subject to prorations and/or
adjustments required by this Agreement) exceeds the Deposit shall be paid to and
received by Escrow Agent by wire transfer of immediately available funds no
later than 10:00 a.m. PST on the Closing Date.
2.2.2    Each of Seller and Purchaser agrees that the allocation of the Purchase
Price between and among the items comprising the Property will be the amounts
set forth in the allocation statement jointly prepared and mutually and
reasonably agreed upon by Seller and Purchaser prior to April 30, 2015 (the
“Allocation Statement” and that portion of the Purchase Price allocated to each
Facility, the “Allocated Purchase Price” for such Facility), which allocation
statement shall be prepared in a manner consistent with Section 1060 of the Code
and the treasury regulations thereunder. Neither Seller nor Purchaser shall take
a position in any tax return, examination, or administrative or judicial
proceeding relating to any tax return that is inconsistent with the Allocation
Statement, unless required by applicable law or pursuant to a good faith
resolution of a tax contest.
2.2.3    All currency amounts set forth in this Agreement are expressed in
United States Dollars.
2.2.4    The provisions of this Section 2.2 shall survive the Closing.
2.3    Escrow Provisions Regarding Deposit.
2.3.1    The Deposit shall be held and applied by Escrow Agent in accordance
with the Escrow Agreement among Escrow Agent, Seller and Purchaser being
executed on the Effective Date in the form of Exhibit B (the “Escrow
Agreement”).
2.3.2    The tax identification numbers of the parties shall be furnished to
Escrow Agent upon request.
2.3.3    The parties shall deliver to Escrow Agent an executed copy of this
Agreement.

2

--------------------------------------------------------------------------------




ARTICLE III
PURCHASER DILIGENCE/PROPERTY CONTRACTS
3.1    Data Site.
3.1.1    Purchaser agrees and acknowledges that (i) prior to the Effective Date,
Seller has granted Purchaser and its representatives access to the Data Site,
and Seller has afforded Purchaser and each of its agents and representatives an
opportunity to review the Property, including each of the Facilities and the
documentation, contracts, agreements, reports, third party deliveries,
financials and other information related thereto provided on the Data Site or
otherwise made available to Purchaser (collectively, the “Materials”),
(ii) Purchaser has reviewed all Third-Party Reports made available to Purchaser
and has conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), investigations and inspections as it deems
appropriate in connection with the Property and (iii) Purchaser has completed
such review, and all of its diligence with respect to the Property, to its
satisfaction. Purchaser agrees and acknowledges that, except as expressly set
forth in the Seller’s Representations and subject to Section 7.1, Purchaser
shall acquire the Property at Closing subject to the risk that Purchaser has
failed to completely and adequately review and consider any or all of the
Materials, any physical and/or other inspections of the Property and/or any
other information.
3.1.2    Purchaser agrees and acknowledges that, except as expressly set forth
in the Seller’s Representations, Seller makes no representations or warranties
with respect to the Property (or any portion thereof), the operation, management
and/or leasing of the Property or concerning any statements made or information
delivered or made available to Purchaser (whether by Seller, any of its
Affiliates or any agents, representatives, consultants or advisors of any of the
foregoing, or any other Person) with respect to the Property (or any portion
thereof) or the business of Seller, whether included as part of the Materials or
any other information disclosed to the Purchaser or otherwise, and all such
representations and warranties are hereby expressly excluded and disclaimed.
Purchaser agrees and acknowledges that, except as expressly set forth in the
Seller’s Representations, all Materials are and were provided for informational
purposes only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own inspections, consultants and advisors with respect
to all matters which it deems relevant to its decision to acquire, own and
operate the Property.
3.2    Property Contracts. Purchaser shall pay all fees, charges and related
costs in connection with the assignment of any Assigned Contract to Purchaser.
Notwithstanding anything to the contrary contained in this Agreement, Seller
shall have no obligation to assign to Purchaser any Property Contract if Seller
and Purchaser have been unable to obtain any consent to such assignment required
by the terms of such Property Contract and, in such case of the failure to
obtain any such required consent to assign any Property Contract, the parties
shall consummate the Transactions by excluding such Property Contract from the
Assigned Contracts without any reduction in the Purchase Price.

3

--------------------------------------------------------------------------------




ARTICLE IV
TITLE
4.1    Title Documents. Prior to the Effective Date, Seller has caused to be
delivered to Purchaser, with respect to each Facility, a preliminary title
report, or standard form commitment to provide a Title Policy, with respect to
such Facility (each, a “Title Commitment”), together with copies of all
instruments identified as exceptions therein (together with each Title
Commitment, collectively, the “Title Documents”).
4.2    Survey. Prior to the Effective Date, Seller has delivered to Purchaser
the most current existing survey in Seller’s possession with respect to the Land
and Improvements for each of the Facilities (each, an “Existing Survey”).
Purchaser may, at its sole cost and expense, order a new or updated survey
before or after the Effective Date (each such new or updated survey for any
Facility, together with the Existing Survey for such Facility, as applicable, is
referred to collectively herein as the “Survey”).
4.3    Permitted Exceptions. Each Deed delivered with respect to each of the
Facilities and the related Property pursuant to this Agreement shall be subject
to the following, all of which shall be deemed “Permitted Exceptions” with
respect to such Facility and such related Property:
4.3.1    All matters shown in the applicable Title Documents and the applicable
Surveys, other than (a) any New Exception to which Purchaser has timely objected
in accordance with Section 4.5, (b) with respect to Seller or the Property (or
any portion thereof) judgment liens, tax liens (except for the lien of real
estate taxes not yet due and payable as of the Closing Date), broker’s liens,
any mechanic’s, materialmen’s or any other monetary liens, in each case to the
extent not caused by Purchaser, any of Purchaser’s Affiliates or Purchaser’s
agents, representatives, consultants and/or contractors (collectively, the
“Purchaser Consultants”), or (c) the standard preprinted exceptions including
rights of parties in possession (which shall be modified to be limited to those
parties in possession pursuant to the Resident Agreements and the Commercial
Leases), and taxes and assessments (which shall be limited to taxes and
assessments not yet due and payable as of the Closing Date);
4.3.2    All Resident Agreements and all Commercial Leases;
4.3.3    Applicable zoning and governmental regulations and ordinances; and
4.3.4    Any matters, defects in or objections to title to the Property, or
title exceptions or encumbrances, arising by, through, under, on behalf of or
due to the fault of Purchaser, Affiliates of Purchaser or Purchaser’s
Consultants.
4.4    Existing Mortgages/Security Instruments. It is understood and agreed that
any deed of trust and/or mortgage recorded against the Property or any portion
thereof which secures any indebtedness for borrowed money and/or any related
security agreement or instrument with respect to such indebtedness (each, a
“Mortgage”) shall not be deemed a Permitted Exception, and shall be paid off,
satisfied, discharged and/or cured either prior to Closing or from proceeds of
the Purchase Price at Closing. In addition, Seller shall cause any matter
described in clause (b) of Section 4.3.1 (excluding Mortgages, which are
addressed in the preceding sentence) to be Removed

4

--------------------------------------------------------------------------------




at or prior to Closing; provided, however, that if the aggregate liability (or
potential liability) with respect to any matter(s) described in Section 4.3.1(b)
with respect to all of the Facilities (excluding Mortgages) shall exceed one and
one-half percent (1.5%) of the Purchase Price (the “Removal Cap Amount”, and any
such matters giving rise to such excess amounts, the “Removal Cap Matters”), in
the aggregate, Seller shall have no obligation under this Agreement with respect
to any amount in excess of the Removal Cap Amount and/or the Removal Cap Matters
and may refuse to Remove the Removal Cap Matters (but shall be obligated to
Remove whatever matter or matters can be removed by payment of up to the Removal
Cap Amount). If Seller does not Remove all matter(s) described in
Section 4.3.1(b) in reliance of the terms of this Section 4.4 at or prior to the
Closing, Purchaser may, as its exclusive remedy elect by delivery of written
notice to Seller to either (i) terminate this Agreement, in which event the
Deposit shall be promptly returned to Purchaser, or (ii)  accept all Removal Cap
Matters as Permitted Exceptions and proceed with the Transactions without a
reduction in the Purchase Price. The failure of Purchaser to make any such
election within five (5) days after receipt of written notice of Seller’s
election not to Remove all Removal Cap Matters shall be deemed an election by
Purchaser of clause (ii) above.
4.5    Subsequently Disclosed Exceptions. Purchaser may order any updates,
continuations of, and supplements to, any of the Title Commitments or Existing
Surveys (each, a “Title Update”) at Purchaser’s sole cost and expense. Purchaser
shall instruct the Title Company and any surveyor to simultaneously deliver
directly to Purchaser and Seller (and their respective counsel referenced in
Section 14.6 of this Agreement) copies of each Title Update (including tax and
departmental searches) ordered by Purchaser or otherwise issued by the Title
Company or any surveyor, and copies of all underlying documentation referenced
as an exception as soon as available. If, at any time after the Effective Date
but prior to the Closing, any Title Update discloses any additional item(s) (i)
not caused by or the result of any act or omission or fault of Purchaser,
Purchaser’s Affiliate(s) or any Purchaser Consultant, (ii) that individually or
in the aggregate with any other items first reflected on any Title Update that
satisfies clauses (i), (ii) and (iii) of this Section 4.5, would have, or would
reasonably be expected to have, a material adverse effect on the current use or
value of a Facility and (iii) which are not disclosed on any version of, or
update to, any of the prior Title Commitments delivered to Purchaser prior to
the Effective Date (each, a “New Exception”), Purchaser shall notify Seller in
writing of Purchaser’s approval or disapproval of such New Exception not later
than the date that is the earlier of (i) three (3) Business Days after the date
of its receipt of such Title Update and (ii) the Closing Date (the “New
Exception Review Period Expiration Date”). If Purchaser fails to deliver written
notice of its approval or disapproval of any New Exception prior to the New
Exception Review Period Expiration Date (but in any event prior to Closing),
such New Exception shall be deemed to be a Permitted Exception. If Purchaser
disapproves of the New Exception prior to the New Exception Review Period
Expiration Date, Seller may, in Seller’s sole discretion, notify Purchaser as to
whether it is willing to attempt to Remove the New Exception (and Seller shall
have the right to adjourn the Closing Date for a period of up to five (5) days
in order to make such election). If Seller elects to attempt to Remove the New
Exception, Seller shall be entitled to any reasonable adjournments of the
Closing Date to Remove the New Exception, not to exceed thirty (30) days in the
aggregate (and subject to the third sentence of Section 5.1). If Seller fails to
deliver a written notice of its election to Purchaser prior to the date that is
five (5) days after receipt of Seller’s written notice of disapproval of any New
Exception, Seller shall be deemed to have elected not to Remove the New
Exception. If Seller does not elect to Remove any New Exception, is deemed to
have made such an election, or Seller fails

5

--------------------------------------------------------------------------------




to Remove any New Exception prior to the Closing Date, Purchaser may, as its
exclusive remedy elect to either (i) remove from this Agreement the Facility
that is subject to the New Exception, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Purchase Price for such Facility and
the parties shall proceed to Closing as if such Facility and any portion of the
Property relating exclusively to such Facility shall no longer be part of the
Property (collectively, the “Excluded Property”), or (ii) waive its objection to
the New Exception and proceed with the Transactions without a reduction in the
Purchase Price, in which event Purchaser shall be deemed to have approved the
New Exception and such New Exception shall be a Permitted Exception. If
Purchaser fails to notify Seller in writing of its election in accordance with
the foregoing sentence within ten (10) days after the New Exception Review
Period Expiration Date, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception. Notwithstanding the
forgoing provisions of this Section 4.5, if the existence of any New Exception
that is not a Permitted Exception constitutes a breach by Seller of Section 7.2
of this Agreement, Purchaser shall have the rights and remedies set forth in
Article X in connection with such breach, and if Purchaser consummates this
Agreement, Purchaser shall be deemed to have accepted any New Exception as a
Permitted Exception and shall have no further rights or remedies with respect to
such New Exception.
ARTICLE V
CLOSING


5.1    Closing Date. The Closing shall occur on April 30, 2015 (the “Scheduled
Closing Date”) through an escrow with Escrow Agent, whereby Seller, Purchaser
and their attorneys need not be physically present at the Closing and may
deliver documents by overnight air courier or other means. Seller shall have the
right, at its sole election, to adjourn the Closing Date one or more times for a
combined aggregate of not more than thirty (30) days to Remove any New Exception
as contemplated by Section 4.5 or satisfy other closing conditions (each, a
“Seller Adjournment”). A Seller Adjournment may be effected by delivery by
Seller of written notice to Purchaser on or prior to the then scheduled Closing
Date (as the same may have been previously extended in accordance with the terms
of this Section 5.1), in which case the adjourned Closing Date shall be set
forth in such written notice and shall be a Business Day not less than five (5)
days after the giving of such notice. Purchaser shall have the right, at its
sole election, to adjourn the Scheduled Closing Date for a period that ends not
later than May 15, 2015 (the “First Extension Period”) by delivery of written
notice to Seller prior to the Scheduled Closing Date. In addition to the
foregoing, Purchaser shall have the right, at its sole election, to adjourn the
Closing Date one or more times for a period that ends not later than June 30,
2015 (the “Second Extension Period”) provided that, prior to May 15, 2015 and
each subsequently scheduled Closing Date, (i) Purchaser shall deliver to Seller
written notice of the exercise of such extension option, and (ii) prior to May
15, 2015, Purchaser shall deliver to Escrow Agent a one-time additional deposit
in the amount of Seventeen Million Five Hundred Thousand and 00/100 Dollars
($17,500,000) (together with all interest and income accrued thereon, the
“Additional Deposit”) by wire transfer of immediately available funds. Time
shall be of the essence with respect to Purchaser’s obligation to consummate the
Closing on the Closing Date.

6

--------------------------------------------------------------------------------




5.2    Seller Closing Deliveries. Seller shall execute and deliver to Escrow
Agent (or cause to be delivered to Escrow Agent) each of the following items on
or prior to the Closing Date:
5.2.1    A Deed for each parcel of Land, the related Improvements and other real
property included in the Property, subject to the Permitted Exceptions, with
Purchaser or Purchaser’s designee as grantee.
5.2.2    A Bill of Sale for the benefit of Purchaser or Purchaser’s designee(s),
in the form attached as Exhibit C.
5.2.3    A General Assignment to Purchaser or Purchaser’s designee(s), in the
form attached as Exhibit D (the “General Assignment”).
5.2.4    An Assignment of Resident Agreements to Purchaser or Purchaser’s
designee(s) in the form attached as Exhibit E (the “Resident Agreements
Assignment”).
5.2.5    A certificate in the form of Exhibit F attached hereto (the “Bring Down
Certificate”).
5.2.6    A management agreement or sub-management agreement, in substantially
the form of Exhibit J (each, a “Management Agreement”), for each Facility, by
and between either Facility Owner or an Affiliate of Facility Owner that is
engaged to manage such Facility, and Holiday AL Management Sub LLC, a Delaware
limited liability company (“Holiday Manager”), fully executed by Holiday
Manager.
5.2.7    Seller’s counterpart signature to the closing statement prepared by the
Title Company, which shall include such prorations and adjustments calculated in
accordance with the terms of this Agreement (the “Closing Statement”).
5.2.8    A title affidavit or an indemnity in form reasonably acceptable to
Seller, which is sufficient to enable the Title Company to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.
5.2.9    A certification of Seller’s non-foreign status pursuant to Section 1445
of the Code, in the form of Exhibit G attached hereto.
5.2.10    With respect to any Land and Improvements (and related real property),
any applicable sales tax, real property transfer tax forms and returns, transfer
declaration, ownership information or other similar disclosure forms or reports
required by the laws of the state where such Land and Improvements is located or
any other governmental authority.
5.2.11    The Allocation Statement.
5.2.12    Resolutions, certificates of good standing, and such other
organizational documents as the Title Company shall reasonably require
evidencing Seller’s authority to consummate the Transactions.

7

--------------------------------------------------------------------------------




5.2.13    An updated Rent Roll for each Facility effective as of a date no more
than 3 Business Days prior to the Closing Date.
5.2.14    An updated Property Contracts List effective as of a date no more than
three (3) Business Days prior to the Closing Date.
5.2.15    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the Transactions.
All Purchaser designees pursuant to Section 5.2.1 through Section 5.2.4,
inclusive, shall be Affiliates of Purchaser.
5.3    Purchaser Closing Deliveries. Except for the Purchase Price, which is to
be delivered at the time specified in Section 2.2.1, Purchaser shall deliver to
Escrow Agent (or cause to be delivered to Escrow Agent), each of the following
on or prior to the Closing Date:
5.3.1    The full Purchase Price, less the Deposit, plus or minus the
adjustments or prorations required by this Agreement.
5.3.2    Purchaser’s counterpart signature to the Closing Statement.
5.3.3    A countersigned counterpart of the General Assignment.
5.3.4    An executed certificate in the form of the Bring Down Certificate.
5.3.5    A countersigned counterpart of the Resident Agreements Assignment.
5.3.6    A Management Agreement for each Facility countersigned by the Facility
Owner or applicable Affiliate of Facility Manager, as applicable.
5.3.7    Notification letters to all Residents prepared and executed by
Purchaser in the form attached hereto as Exhibit H, which shall be delivered to
all Residents by Purchaser immediately after Closing.
5.3.8    Resolutions, certificates of good standing, and such other
organizational documents as Title Company shall reasonably require evidencing
Purchaser’s authority to consummate the Transactions.
5.3.9    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the Transactions.
5.4    Closing Prorations and Adjustments.
5.4.1.    General. Subject to Section 5.4.4, all normal and customarily
proratable items, including, without limitation, collected rents, operating
expenses, real and personal property taxes, other operating expenses and fees,
shall be prorated as of 11:59 p.m. (Local Time) on the day

8

--------------------------------------------------------------------------------




immediately prior to the Closing Date in accordance with the proration schedule
agreed upon by Seller and Purchaser prior to Closing, the parties agreeing that
Seller shall be responsible and charged for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date) and Purchaser shall be
responsible and charged for all of the same attributable to the period on and
after the Closing Date.
5.4.2    Operating Expenses. All of the taxes (other than real estate taxes) and
other expenses incurred in connection with the ownership, leasing and operation
of the Property shall be prorated on an accrual basis. Seller shall pay all such
expenses accruing prior to the Closing Date and Purchaser shall pay all such
expenses accruing from and after the Closing Date.
5.4.3    Utilities. A proration for utilities shall be made based upon the most
recently ascertainable bills. Seller shall be entitled to the return of any
deposit(s) posted by it or its Affiliate with any utility company. On or prior
to the Closing Date, Seller and Purchaser shall notify each utility company
serving the Property to terminate Seller’s account, effective as of the Closing,
and shall arrange utility service for the Property, as of the Closing, in name
directed by Purchaser.
5.4.4    Capital Expenditures. As described in the next sentence, a proration
for maintenance capital expenditures shall be made equal to the difference (the
“Maintenance Capex Difference”) between (a) the aggregate amount of maintenance
capital expenditures made and paid for by Seller with respect to the Facilities
for the period from and including January 1, 2015 through and including the day
immediately prior to the Closing Date (excluding capital expenditures in
connection with emergencies) and (b) an amount equal to the product of (i)
$3,430,592, multiplied by (ii) a fraction having a numerator equal to the number
of days from and including January 1, 2015 until and including the day
immediately preceding the Closing Date, and having a denominator of three
hundred sixty-five (365). If the Maintenance Capex Difference is positive, such
difference shall be credited to Seller on the Closing Date, and if it is
negative, such difference shall be credited to Purchaser on the Closing Date.
5.4.5    Real Estate Taxes. Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved. The proration of real property
taxes or installments of assessments shall be based upon the assessed valuation
and tax rate figures for the year in which the Closing occurs to the extent the
same are available; provided, however, that in the event that actual figures
(whether for the assessed value of the Property or for the tax rate) for the
year of Closing are not available at the Closing Date, the proration shall be
made using figures from the preceding year or based on a prior installment
payment for such calendar year.
5.4.6    Property Contracts. Purchaser shall assume at Closing the obligations
arising from and after the Closing Date under the Assigned Contracts; however,
operating expenses (including payment obligations under the Assigned Contracts)
shall be prorated under Section 5.4.2.
5.4.7    Resident Agreements.
5.4.7.1    All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges

9

--------------------------------------------------------------------------------




payable by Residents under the Resident Agreements) and other collected revenues
from any portion of the Property shall be prorated as of 11:59 p.m. (Local Time)
on the day immediately prior to the Closing Date on the basis of the actual
number of days of the month (or year, as applicable) which shall have elapsed as
of the Closing Date. Purchaser shall receive all collected rent, income and
revenues attributable to dates from and after the Closing Date. Seller shall
receive all collected rent and other collected revenues attributable to dates
prior to the Closing Date. Notwithstanding the foregoing, no prorations shall be
made in relation to rents which have not been collected as of the Closing Date
(the “Uncollected Rents”). No adjustments shall be made in Seller’s favor for
rents which have accrued and are unpaid as of the Closing, but Purchaser shall
pay Seller such accrued Uncollected Rents (to the extent attributable to periods
prior to the Closing Date and net of reasonable costs of collection) as and when
collected by Purchaser, subject to the further provisions of this Section
5.4.7.1. Purchaser agrees to bill Residents of the Property for all Uncollected
Rents and to take reasonable actions (which shall not include an obligation to
commence legal action) to collect Uncollected Rents. Purchaser’s collection of
rents shall be applied in the following order of priority: (i) first, in payment
of rent for the month in which the Closing Date occurs, with such amounts being
prorated between Purchaser and Seller based upon the number of days each owned
the Property during the month in which the Closing occurs, (ii) second, to the
month immediately preceding the month in which the Closing occurs, (iii) third,
in payment of rent for any month which commenced after the Closing, but only to
the extent payments of rents for such month are then currently due, and
(iv) fourth, in payment of rents for months preceding the month in which the
Closing occurs. After the Closing, Seller shall not have the right to commence
legal actions or proceedings, or take any other action, to collect Uncollected
Rents owed to Seller by any current Resident, provided that (a) Holiday Manager
shall have the right to send bills in the ordinary course of business to current
Residents for Uncollected Rents and (b) Seller shall have the right to collect
Uncollected Rents with respect to any former Resident.
5.4.8    Insurance. No proration shall be made in relation to insurance
premiums, and insurance policies will not be assigned to Purchaser.
5.4.9    Employees. Any wages, benefits or other payments due and owing in
respect of employment or services rendered to Seller on or prior to the Closing
by any Facility Employee, as applicable, shall be paid by Seller through the day
immediately prior to the Closing Date (or credited to Purchaser on the Closing
Date to the extent not paid by Seller as of the Closing Date). Any wages,
benefits or other payments due and owing in respect of employment or services
rendered following the Closing by any Facility Employee, as applicable, shall be
paid by Purchaser (or its Affiliate(s)) in accordance with the Management
Agreement, and any wages, benefits or other payments to Facility Employees paid
by Seller prior to Closing with respect to any period commencing on or after the
Closing Date, if any, shall be credited to Seller on the Closing Date.
5.4.10    Closing Costs.
5.4.10.1    Seller shall be responsible for payment of the following
Transactions costs: (i) fees of Seller’s attorneys, accountants and other
consultants; and (ii) one-half of the fees and expenses for the Escrow Agent;
and (iii) seventy-five percent (75%) of all real estate transfer taxes, deed
taxes, sales taxes, stamp taxes, intangibles taxes or similar taxes imposed with
respect to the Transactions (the “Transfer Taxes”).

10

--------------------------------------------------------------------------------




5.4.10.2    Purchaser shall be responsible for payment of the following
Transactions costs (and shall reimburse Seller, at Closing, to the extent paid
by Seller prior to Closing): (i) all fees of Purchaser’s attorneys, accountants
and other consultants and the fees, costs and expenses in connection with
Purchaser’s due diligence; (ii) all costs for any Third-Party Reports; (iii) all
state, city, county and municipal recording fees and all related charges and
costs in connection therewith; (iv) premiums for each Title Policy, any costs
incurred in connection with the issuance of any lender policy of title insurance
and all endorsements to any such policies; (v) twenty-five percent (25%) of the
Transfer Taxes; (vi) one-half of the fees and expenses for the Escrow Agent; and
(vii) any and all costs, expenses and fees incurred by Seller or Purchaser (or
their respective Affiliates) in connection with, or relating to, the preparation
of any statements, reports or filings required by the Securities and Exchange
Commission due to the status of Purchaser or any of its Affiliates as a public
company.
5.4.11    Security Deposits. The amount of any security deposits held by Seller,
as of the day immediately preceding the Closing Date, under the terms of any
Resident Agreements, for any period on and extending beyond the Closing Date
shall be a credit to the cash to be paid by Purchaser at the Closing.
5.4.12    Possession. Possession of the Property, subject to the Resident
Agreements, Assigned Contracts, and Permitted Exceptions, shall be delivered to
Purchaser at the Closing upon release from escrow of all items to be delivered
by Purchaser pursuant to Section 5.3. Seller shall make available to Purchaser
at the Property on the Closing Date (a) originals or copies of the Resident
Agreements, Assigned Contracts, operating manuals and keys and access codes to
the Property, and (b) to the extent reasonably available to Seller, lease files,
warranties, guaranties, and Seller’s books and records (other than proprietary
information) (the items covered by the foregoing clauses (a) and (b),
collectively, “Seller’s Property-Related Files and Records”) exclusively
relating to the Property. Purchaser agrees, for a period of not less than three
(3) years after the Closing (the “Records Hold Period”), to (a) provide and
allow Seller reasonable access to Seller’s Property-Related Files and Records
for purposes of inspection and copying thereof, and (b) reasonably maintain and
preserve Seller’s Property-Related Files and Records. If, at any time after the
Records Hold Period, Purchaser desires to dispose of Seller’s Property-Related
Files and Records, Purchaser must first provide Seller not less than thirty (30)
days prior written notice (the “Records Disposal Notice”). Seller shall have a
period of 30 days after receipt of the Records Disposal Notice to enter the
Property (or such other location where such records are then stored), at
reasonable times upon reasonable notice, and to remove or copy those of Seller’s
Property-Related Files and Records that Seller desires to retain.
5.5    Post-Closing Adjustments. To the extent applicable, Seller and Purchaser,
acting in good faith, shall reconcile with each other within ninety (90) days of
the Closing Date, the amounts prorated and adjusted in this Article V using any
new or updated information, including the reconciliation of estimated amounts
with actual amounts, the correction of any errors and the inclusion of any items
which should have been included at the Closing. All adjustments to be made based
on the mutual agreement of the parties shall be paid to the party entitled to
such adjustment within thirty (30) days after the final determination thereof.
In the event the parties have not agreed with respect to the adjustments
required to be made pursuant to this Section 5.5 within thirty (30) days
following expiration of such 90 day period, upon application by any such party,
a certified

11

--------------------------------------------------------------------------------




public accountant reasonably acceptable to the parties shall determine any such
adjustments which have not theretofore been agreed to between such parties. The
charges of such accountant shall be borne by the party that does not prevail in
such dispute. All adjustments to be made as a result of the final results of the
adjustments shall be paid to the party entitled to such adjustment within thirty
(30) days after the final determination thereof. Notwithstanding anything to the
contrary contained in this Agreement, (i) in the event that, following the
Closing, Purchaser shall receive a refund of real estate taxes which relates to
any period of time all or partly prior to the Closing (whether such refund is
made by direct payment or in the form of a credit against future real estate tax
obligations), such refund (net of the reasonable, out-of-pocket costs of
obtaining such refund, which shall be apportioned in the same percentages as the
refund itself) shall be apportioned between the parties in proportion to the
amount of time that each party owned the Property during the tax period to which
the refund relates, and (ii) subject to the requirements of clause (i), neither
party shall have any obligation to re-adjust any items after the expiration of
the periods set forth in this Section 5.5.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
The disclosure schedules attached hereto (the “Disclosure Schedules”) are
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Agreement to which such sections and
subsections of the Disclosure Schedules relate. An exception to a representation
or warranty in this Article VI set forth in the Disclosure Schedules effectively
modifies the corresponding representation or warranty in this Article VI;
provided that any fact or condition disclosed in any section of the Disclosure
Schedules in such a way as to make its relevance to a representation or
representations made elsewhere in this Agreement, or information called for by
another section of the Disclosure Schedules, reasonably apparent shall be deemed
to be an exception to such representation or representations or to be disclosed
on such other section of such Disclosure Schedules notwithstanding the omission
of a reference or cross reference thereto. Any fact or item disclosed in any
section of the Disclosure Schedules shall not be deemed, solely by reason of
such inclusion, to be material and shall not be employed as a point of reference
in determining any standard of materiality under this Agreement.
6.1    Seller’s Representations. Seller represents and warrants to Purchaser, as
of the Effective Date, that except as set forth in the Disclosure Schedules (the
parties agreeing that Seller shall be deemed to have satisfied its
representations and warranties with respect to delivery of any documents or any
other materials if such documents or materials are made available through the
Data Site prior to the Effective Date):
6.1.1    Seller is validly existing and in good standing under the laws of the
state of its formation; and has the entity power and authority to sell and
convey the Property and to execute the documents to be executed by Seller and
has taken all corporate, partnership, limited liability company or equivalent
entity actions required for the execution and delivery of this Agreement, and
the consummation of the Transactions. The execution, delivery and compliance
with or fulfillment of the terms and conditions hereof will not (i) conflict
with, or result in a breach of, the terms, conditions or provisions of, or
constitute a default under, any contract to which Seller is a party or by which
Seller is otherwise bound, which conflict, breach or default would have a
Material Adverse Effect or (ii) result in a violation or breach, in any material
respect, of any legal requirement

12

--------------------------------------------------------------------------------




applicable to Seller or by which Seller or the Property is bound. This Agreement
is a valid and binding agreement, enforceable against Seller in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency and
other laws affecting the rights of creditors generally and equitable principles
and except that equitable remedies may be granted only in the discretion of a
court of competent jurisdiction.
6.1.2    Seller is not a “foreign person,” as that term is used and defined in
the Section 1445 of the Code.
6.1.3    Other than as described on Schedule 6.1.3, there are no actions,
proceedings, litigation, governmental investigations or condemnation actions
either pending or, to Seller’s Knowledge, threatened in writing against Seller
or the Property that, if adversely determined, would be expected to result in
any liability or obligation in excess of $35,000 for any single claim, or
$5,000,000 in the aggregate. The matters described on Schedule 6.1.3, other than
the FCA Action, are covered by insurance (subject to any applicable deductibles
or self-insured retention).
6.1.4    All material Property Contracts are described on Exhibit I (the
“Property Contracts List”). Other than matters reflected in the Title Documents,
the Property Contracts List, the Permits identified on Schedule 6.1.12, the
National Contracts, the Resident Agreements and property management contracts,
Seller is not party to any material contract, agreement, lease, license,
sublicense or other arrangement relating to the use, ownership, management,
operation, leasing, maintenance or repair of the Property that is necessary to
own and operate the Property consistent with past practice. Seller has made
available to Purchaser complete and correct copies of the Assigned Contracts.
Except as otherwise disclosed on Schedule 6.1.4 hereto, neither Seller nor, to
Seller’s Knowledge, any other party is in material default under any of the
Property Contracts on the Effective Date.
6.1.5    A rent roll for each Facility (each, a “Rent Roll”), dated not earlier
than thirty (30) days prior to the Effective Date, has been made available to
Purchaser. Each such Rent Roll (and any updated Rent Roll for any Facility
provided by Seller to Purchaser) is accurate, in all material respects, as of
the date indicated therein, and each Rent Roll is the rent roll used and relied
upon by Seller in connection with its operation of the applicable Facility.
6.1.6    Seller has made available to Purchaser true and complete copies of the
sample form(s) of Resident Agreement (including sample forms of addendum and
annexes) used at each of the Facilities (collectively, the “Resident Agreement
Form”), and all Resident Agreements with respect to any Facility are consistent
in all material respects with the form of the Resident Agreement Form.
6.1.7    Other than as described on Schedule 6.1.7, as of the Effective Date,
Seller has received no written notice from any governmental authority with
jurisdiction over the Property of any violation by the Property of any laws,
ordinances or regulations applicable to the Property that remains uncured or
unresolved, except to the extent any such violation has not had, and would not
reasonably be expected to have, a Material Adverse Effect.
6.1.8    Except as disclosed in the Title Documents, (i) Seller has not
submitted and, to Seller’s Knowledge, no other Person has submitted an
application for the creation of any special

13

--------------------------------------------------------------------------------




taxing district affecting the Property (or any part thereof), or annexation
thereby, or inclusion therein and (ii) Seller has not received written notice
that any governmental authority has commenced or intends to commence
construction of any special or off-site improvements or has imposed or increased
or intends to impose or increase any special or other assessment against the
Property (or any part thereof).
6.1.9    Seller has not (A) made a general assignment for the benefit of
creditors, (B) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by Seller’s creditors, (C) suffered the appointment
of a receiver to take possession of all, or substantially all, of Seller’s
assets, which remains pending as of such time, (D) suffered the attachment or
other judicial seizure of all, or substantially all, of Seller’s assets, which
remains pending as of such time, (E) admitted in writing its inability to pay
its debts as they come due, or (F) made an offer of settlement, extension or
composition to its creditors generally.
6.1.10    Except as disclosed in the Title Documents, Seller has not granted any
option, right of first refusal, first offer or first opportunity, or any similar
right, to any party to acquire any fee or ground leasehold interest in any
portion of the Property.
6.1.11    Other than as described on Schedule 6.1.11 (collectively, the
“Required Consents”), no consent, approval, order or authorization of, or
registration, declaration or filing with, any applicable governmental authority
is required to be obtained or made by Seller in connection with the execution
and delivery of this Agreement or the consummation of the Transactions.
6.1.12    Schedule 6.1.12 identifies, as of the Effective Date, all material
Permits possessed by Seller or Manager exclusively with respect to operation of
the Facilities. To Seller’s Knowledge, as of the Effective Date, no other
licenses, permits or authorizations granted by any governmental authority are
necessary for the ownership and operation of the Property.
6.1.13    All Facility Employees (as defined in the Management Agreement) are
employed by Harvest Management Sub TRS Corp. As of the Effective Date, (i) there
are no labor or collective bargaining agreements which pertain to the Facility
Employees, and (ii) there are no labor unions or other organizations
representing or, to Seller’s Knowledge, purporting or attempting to represent,
any of the Facility Employees.
6.1.14    On or prior to the Effective Date, copies of financial statements for
each of the Facilities as identified on Schedule 6.1.14 (the “Property Financial
Statements”) have been provided to Purchaser. The Property Financial Statements
are accurate and complete, in all material respects, and fairly present, in all
material respects, the financial condition and the results of operations for
each Facility as of the respective dates indicated in such Property Financial
Statements.
6.1.15    Environmental Matters.
6.1.15.1    Except as (i) disclosed on Schedule 6.1.15 or as identified in the
environmental reports, studies and other information relating to the
environmental condition of the Property delivered by Seller to Purchaser or made
available for Purchaser’s review in the Materials

14

--------------------------------------------------------------------------------




or (ii) has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:
(a)    There is no current violation of Environmental Laws related to the
Property and the Seller has not received from any Person, with respect to the
Property, any (A) written notice or claim alleging liability or a breach of any
Environmental Laws, or (B) written request for information pursuant to
Environmental Law, which, in each case, remains pending or unresolved and is the
source of ongoing obligations or requirements as of the Effective Date.
(b)    Seller does not currently store or use any Hazardous Materials at any
Facility, except for Hazardous Materials used in the ordinary course of business
at any Facility, including cleaning fluids, insecticides, medicines, petroleum
products and other similar items (the “Common Products”), which Common Products
are used, transported, stored and disposed of by the Seller in compliance with
all applicable Environmental Laws.
(c)    To the Seller’s Knowledge, there has been no release of Hazardous
Materials in contravention of Environmental Law with respect to the Property
that has not been remediated, and Seller has not received any written notice of
any such release that has not been remediated which would reasonably be expected
to result in a claim under Environmental Laws or a violation of Environmental
Laws or a violation of the term of any license issued to Seller pursuant to
applicable Environmental Laws.
6.1.15.2    Seller has, prior to the Effective Date, made available to the
Purchaser on the Data Site for each Facility a copy of the most recent Phase I
environmental reports in Seller’s possession.
6.2    AS-IS. Except as otherwise expressly set forth in Seller’s
Representations:
6.2.1    PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, AND AS A MATERIAL INDUCEMENT TO THE SELLER’S EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD “AS
IS,” “WHERE IS,” AND “WITH ALL FAULTS.”
6.2.2    The Purchase Price and the terms and conditions set forth herein are
the result of arm’s-length bargaining between entities familiar with
transactions of this kind, and the price, terms and conditions set forth in this
Agreement reflect the fact that Purchaser is not relying upon any information
provided by (or by any Person on behalf of) Seller or statements,
representations or warranties, express or implied, made by (or by any Person on
behalf of) Seller, including, without limitation, relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit, or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (except as expressly
set forth in the Seller’s Representations). Without limiting Seller’s
Representations, Purchaser agrees that Seller shall not be responsible or liable
to Purchaser (i) for any defects, errors or omissions in the Materials or (ii)
except as the result of a breach by Seller of Article VII, on account of any
conditions affecting the Property.

15

--------------------------------------------------------------------------------




6.2.3    Except as expressly set forth in the Seller’s Representations and
subject to Purchaser’s rights under Article VII, Purchaser, for itself and on
behalf of its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases each of Seller and the other Seller Indemnified
Parties from, and irrevocably waives its right to maintain, any and all claims
and causes of action that it or they may now have or hereafter acquire or arise
against such Seller Indemnified Parties with respect to any and all Damages
arising from or related to any defects, errors, omissions in the Materials or
other conditions affecting the Property.
6.2.4    Purchaser acknowledges and agrees that, except for the Seller
Representations, no representation has been made, and no responsibility is
assumed by Seller, with respect to the financial earning capacity, the continued
occupancy levels of the Property, or any part thereof or, without limiting any
of the foregoing, occupancy at Closing.
6.2.5    Subject to the terms of Section 7.1 hereof and Purchaser’s remedies
pursuant to the terms of Section 10.2 hereof, (a) Purchaser agrees that the
departure or removal, prior to Closing, of any guests, occupants or Residents
shall not be the basis for, nor shall it give rise to, any claim on the part of
Purchaser, nor shall it affect the obligations of Purchaser under this Agreement
in any manner whatsoever, and (b) Purchaser shall close title and accept
delivery of the Deeds with or without such guests, occupants or Residents in
possession and without any allowance or reduction in the Purchase Price under
this Agreement.
6.2.6    Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”). The ADA requires, among other matters, that Residents and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons. Except as expressly set forth in the
Seller’s Representations, Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property’s compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representations.
The phrase “to Seller’s Knowledge,” or words of similar import in this
Agreement, shall be deemed to refer exclusively to matters within the actual
knowledge of Scott Shanaberger and Kai Hsiao (collectively, “Seller Knowledge
Individuals”), without any obligation to investigate or make inquiries of other
Persons with respect to any of the representations and warranties contained in
this Agreement. With regard to any representations and warranties in this
Agreement that are qualified to the extent of “Seller’s Knowledge,” the Seller
Knowledge Individuals shall have a duty of reasonable inquiry of the appropriate
persons employed by the Seller and Manager into the matters which are the
subject of such representations and warranties. Subject to the forgoing, neither
the actual, present, conscious knowledge of any other individual or entity, nor
the constructive knowledge of the Seller Knowledge Individuals or of any other
Person, shall be imputed to the Seller Knowledge Individuals. No Seller
Knowledge Individual is a party to this Agreement or shall be subject to any
personal liability hereunder.

16

--------------------------------------------------------------------------------




6.3    Representations and Warranties of Purchaser. For the purpose of inducing
Seller to enter into this Agreement and to consummate the sale and purchase of
the Property in accordance herewith, Purchaser represents and warrants to Seller
the following (collectively, the “Purchaser’s Representations”) as of the
Effective Date:
6.3.1    Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.
6.3.2    Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Agreement, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder, and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser. The execution, delivery and compliance with or fulfillment of the
terms and conditions hereof will not (i) conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Purchaser is a party or by which Purchaser is otherwise bound,
which conflict, breach or default would have a material adverse effect on
Purchaser’s ability to consummate the Transactions or (ii) result in a violation
or breach, in any material respect, of any legal requirement applicable to
Purchaser or by which Purchaser or the property of Purchaser is bound. This
Agreement is a valid and binding agreement, enforceable against Purchaser in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and
equitable principles and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.
6.3.3    No pending or, to Purchaser’s Knowledge, threatened litigation exists
which, if adversely determined (i) would or would reasonably be expected to
restrain the consummation of the Transactions or otherwise have a material
adverse effect on Purchaser’s ability to consummate the Transactions, or
(ii) would or would reasonably be expected to declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller hereunder.
6.3.4    Purchaser is not a Prohibited Person.
6.3.5    To Purchaser’s Knowledge, the funds transferred by Purchaser to Seller
under this Agreement are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person or the proceeds of specified unlawful
activity as defined by 18 U.S.C. §1956(c)(7).
6.3.6    No consent, approval, order or authorization of, action by or in
respect of, or registration, declaration or filing with any applicable
governmental authority is required to be obtained or made by Purchaser in
connection with the execution and delivery of this Agreement, or the
consummation of the Transactions which Purchaser has not already obtained or
made.
The phrase “to Purchaser’s Knowledge,” or words of similar import in this
Agreement, shall be deemed to refer exclusively to matters within the actual
knowledge of Ronald J. Lieberman and Doug Bath (collectively, “Purchaser
Knowledge Individuals”). As regards any representations and warranties in this
Agreement that are qualified to the extent of “Purchaser’s Knowledge,” the
Purchaser Knowledge Individuals shall have a duty of reasonable inquiry of the
appropriate persons

17

--------------------------------------------------------------------------------




employed by Purchaser or any of Purchaser’s Affiliates into the matters which
are the subject of such representations and warranties. Subject to the
foregoing, neither the actual, present, conscious knowledge of any other
individual or of entity, nor the constructive knowledge of the Purchaser
Knowledge Individuals or of any other Person, shall be imputed to the Purchaser
Knowledge Individual. No Purchaser Knowledge Individual is a party to this
Agreement or shall be subject to any personal liability hereunder.
ARTICLE VII
ADDITIONAL COVENANTS OF SELLER AND PURCHASER
7.1    Interim Operating Covenants. Except as expressly contemplated by this
Agreement, Seller shall operate the Facilities in the ordinary course of
business consistent with past practice, and Seller shall use commercially
reasonable efforts to (a) maintain the Facilities, or cause the Facilities to be
maintained, in substantially their condition as of the Effective Date,
reasonable wear and tear, and casualty and condemnation, excepted; (b) comply,
in all material respects, with all applicable laws; and (c) keep in full force
and effect insurance policies with substantially the same terms as existing
policies.
7.2    Liens. Seller shall not create or permit to become effective any lien
upon the Property that would be an exception on any Title Policy (each, a
“Lien”), other than (i) the Permitted Exceptions, (ii) with respect to any
Facility, any easement, license or similar encumbrance (a) entered into in the
ordinary course that would not, and would not reasonably be expected to, have a
material adverse effect on the current use or value of such Facility, or (b)
required by applicable law, and (iii) any other Lien arising in the ordinary
course of business and consistent with past practice (so long as such other Lien
is removed, satisfied or, if approved by Purchaser in its reasonable discretion,
otherwise bonded over at or prior to the Closing, such that such Lien is not
included as an exception on any Title Policy).
7.3    Notice of Breach. If, at or prior to the Closing, any of the Purchaser
Knowledge Individuals has knowledge that any of the Seller’s Representations are
untrue, inaccurate or incorrect, Purchaser shall deliver written notice to
Seller thereof within five (5) Business Days of obtaining such knowledge (but,
in any event, prior to the Closing). In such event, Seller shall have the right
to cure such breach and shall be entitled to a reasonable adjournment of the
Closing (not to exceed thirty (30) days and subject to the third sentence of
Section 5.1) for the purpose of pursuing and completing such cure.
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING
8.1    Purchaser’s Conditions to Closing. Without limiting any of the rights of
Purchaser elsewhere provided for in this Agreement, Purchaser’s obligation to
consummate the Transactions shall be subject to and conditioned upon the
satisfaction and fulfillment of the following conditions precedent on or prior
to the Closing Date, provided Purchaser may, at its sole option, waive any or
all of these conditions, in whole or in part, in writing or as otherwise
provided in this Agreement:

18

--------------------------------------------------------------------------------




8.1.1    All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered in accordance with the terms of Section 5.2;
8.1.2    Each of Seller’s Representations shall be true and correct as of the
Closing Date as though made on and as of the Closing Date (except for Seller’s
Representations expressly made as of another stated date, in which case as of
such earlier date), except where the failure of any of such Seller’s
Representations to be true and correct would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
8.1. 3    Seller shall have complied with, fulfilled and performed, in all
material respects, each of the covenants to be complied with, fulfilled or
performed by Seller hereunder on or prior to the Closing Date;
8.1.4    Seller shall not be a debtor in any bankruptcy proceeding; and
8.1.5    There shall not be in force any order, decree, judgment or injunction
of any governmental authority enjoining or prohibiting the consummation of the
Transactions or declaring illegal, invalid or nonbinding any of the material
covenants or obligations of the Seller hereunder, and there shall not be any
pending litigation or, to either Purchaser’s Knowledge or Seller’s Knowledge,
any litigation threatened in writing, which, if adversely determined, would
restrain the consummation of any of the Transactions or declare illegal, invalid
or nonbinding any of the material covenants or obligations of the Seller
hereunder.
If any condition set forth in this Section 8.1 is not satisfied on or prior to
the Closing Date, Purchaser may, as its sole remedy, (a) waive any of the
foregoing conditions and proceed to Closing with no offset or deduction from the
Purchase Price, (b) terminate this Agreement and receive a return of the Deposit
from the Escrow Agent, and neither party shall have any further obligation or
liability to the other except with respect to those provisions of this Agreement
which expressly survive a termination of this Agreement, or (c) if such failure
of any condition resulted from a default by Seller hereunder, exercise any of
its remedies pursuant to Section 10.2; provided, however, that Purchaser shall
not have the right to terminate this Agreement under this Section 8.1 if
Purchaser’s action or failure to act has been the primary cause of the
conditions set forth in this Section 8.1 failing to be satisfied on or before
such date and such action or failure to act constitutes a breach of this
Agreement by Purchaser.
8.2    Seller’s Conditions to Closing. Without limiting any of the rights of
Seller provided for elsewhere in this Agreement, Seller’s obligation to close
under this Agreement shall be subject to, and conditioned upon, the satisfaction
and fulfillment of the following conditions precedent on or prior to the Closing
Date, provided Seller may, at its sole option, waive any or all of these
conditions, in whole or in part, in writing or as otherwise provided in this
Agreement:
8.2.1    All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

19

--------------------------------------------------------------------------------




8.2.2    Each of the representations, warranties and covenants of Purchaser
contained herein shall be true and correct in all material respects as of the
Closing Date as though made on and as of such date;
8.2.3    Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants to be complied with, fulfilled or
performed by Purchaser hereunder;
8.2.4    Purchaser shall not be a debtor in any bankruptcy proceeding; and
8.2.5    There shall not be in force any order, decree, judgment or injunction
of any governmental authority enjoining or prohibiting the consummation of the
Transactions or declaring illegal, invalid or nonbinding any of the material
covenants or obligations of the Purchaser hereunder, and there shall not be any
pending litigation or, to either Purchaser’s Knowledge or Seller’s Knowledge,
any litigation threatened in writing, which, if adversely determined, would
restrain the consummation of any of the Transactions or declare illegal, invalid
or nonbinding any of the material covenants or obligations of the Purchaser
hereunder.
If any condition set forth in this Section 8.2 is not satisfied on or prior to
the Closing Date, Seller may, as its sole remedy, (a) waive any of the foregoing
conditions and proceed to Closing, (b) terminate this Agreement, and neither
party shall have any further obligation or liability to the other except with
respect to those provisions of this Agreement which expressly survive a
termination of this Agreement, or (c) if such failure of any condition resulted
from a default by Purchaser hereunder, exercise any of its rights and remedies
pursuant to Section 10.1; provided that Seller shall not have the right to
terminate this Agreement under this Section 8.2 if Seller’s action or failure to
act has been the primary cause of the conditions set forth in this Section 8.2
failing to be satisfied on or before such date and such action or failure to act
constitutes a breach of this Agreement by Seller.
ARTICLE IX
TERMINATION AND ABANDONMENT
9.1    Termination of this Agreement. This Agreement may be terminated and the
Transactions may be abandoned at any time on or before the Closing, in each of
the following instances:
(a)    by mutual written agreement of Seller and Purchaser, in which case the
Deposit shall be paid and released in accordance with the mutual direction of
Seller and Purchaser;
(b)    by Purchaser giving written notice to Seller, at any time prior to the
Closing, in the event of the occurrence of a Seller Default, in which case the
Deposit shall be paid and released in accordance with Section 10.2;
(c)    by Seller giving written notice to Purchaser, at any time prior to the
Closing, in the event of the occurrence of a Purchaser Default, in which case
the Deposit shall be paid and released in accordance with Section 10.1;

20

--------------------------------------------------------------------------------




(d)    by Purchaser pursuant to Section 4.4, Section 4.5, Section 8.1 or
Article XI, in which case the Deposit shall be paid and released in accordance
with Section 4.4, Section 4.5, Section 8.1 or Article XI, as applicable; or
(e)    by Seller pursuant to Section 8.2, in which case the Deposit shall be
paid and released in accordance with Section 10.1.
9.2    Procedure Upon Termination. In the event either party exercises its right
to terminate this Agreement pursuant to Section 9.1, this Agreement shall
immediately terminate and shall be abandoned, without further action by any of
the parties. If, prior to the Closing, either party elects to terminate this
Agreement pursuant to the terms of Section 9.1 and makes a written demand upon
Escrow Agent for payment of the Deposit in accordance with the terms hereof,
Escrow Agent shall give written notice to the other party of such election to
terminate and of such demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) Business
Days after the giving of such notice, Escrow Agent shall be authorized to make
such payment. If Escrow Agent does receive such written objection within five
(5) Business Days of delivery of such notice by Escrow Agent, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
from the parties to this Agreement or a final judgment or arbitrator’s decision.
However, Escrow Agent shall have the right at any time to deliver the Deposit
and interest thereon, if any, with a court of competent jurisdiction. Escrow
Agent shall give written notice of such deposit to Seller and Purchaser in
accordance with Section 14.6 of this Agreement.
ARTICLE X
DEFAULTS AND REMEDIES
10.1    Purchaser Default. If, prior to the consummation of the Closing,
Purchaser (a) defaults on its obligations hereunder to (x) deliver to Escrow
Agent the deliveries as required pursuant to the terms of Section 5.3, or
(y) deliver the Purchase Price in accordance with Article II and consummate the
Transactions on the Closing Date, or (b) defaults in any material respect on any
of its other representations, warranties or obligations under this Agreement,
and such default continues until the earlier of the Closing Date and 20 days
after written notice from Seller (each, a “Purchaser Default”), then, at
Seller’s election and as Seller’s exclusive remedy, Seller may terminate this
Agreement immediately, pursuant to which Purchaser shall forfeit the Deposit to
Seller and the Escrow Agent shall deliver the Deposit to Seller as liquidated
damages resulting from the Purchaser Default (the parties agreeing that (i)
quantifying the amount of Seller’s losses pursuant to termination due to a
Purchaser Default would be difficult to quantify, and (ii) such sum is not a
penalty, but rather a reasonable measure of Seller’s damages resulting from a
termination due to a Purchaser Default).
10.2    Seller Default. If, prior to the consummation of the Closing, Seller
(a) defaults on its obligations hereunder to deliver to Escrow Agent the
deliveries as required pursuant to the terms of Section 5.2 or to consummate the
Transactions on the Closing Date, or (b) defaults in any material respect on any
of its other representations, warranties or obligations under this Agreement
(and, only in the case of the Seller’s Representations, the closing condition
set forth in Section 8.1.2 is not satisfied), and such default continues until
the earlier of the Closing Date and 20 days after

21

--------------------------------------------------------------------------------




written notice from Purchaser (each, a “Seller Default”), then, at Purchaser’s
election and as Purchaser’s exclusive remedy, Purchaser may either (i) terminate
this Agreement, and the Deposit shall be returned to Purchaser, or (ii) subject
to the conditions below, seek specific performance of Seller’s obligation to
consummate the Transactions pursuant to and in accordance with this Agreement
(but without seeking or collecting any Damages). In the event that Purchaser
terminates this Agreement pursuant to clause (i) of the preceding sentence as a
result of Seller’s knowing, intentional and willful actions, then Seller shall
pay to the Purchaser an amount equal to Purchaser’s Expenses within ten (10)
Business Days following such termination. Purchaser may seek specific
performance of Seller’s obligation to close on the sale of the Property pursuant
to this Agreement only if, as a condition precedent to initiating such
litigation for specific performance, Purchaser shall (x) not otherwise be in
default under this Agreement; and (y) file suit therefor with the court on or
before the date that is one hundred twenty (120) days after the Closing Date. If
Purchaser fails to file an action for specific performance within one hundred
twenty (120) days after the Closing Date, then Purchaser shall be deemed to have
elected to terminate this Agreement and receive a return of the Deposit in
accordance with subsection (i) above. SELLER AND PURCHASER FURTHER AGREE THAT
THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE
PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S
EXCLUSIVE REMEDY AGAINST SELLER HEREUNDER AND BOTH AT LAW AND IN EQUITY, ARISING
FROM OR RELATED TO A BREACH BY SELLER COVERED BY THE FIRST SENTENCE OF THIS
SECTION 10.2. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR
ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AND IS DILIGENTLY
PURSUING AN ACTION SEEKING SUCH REMEDY.
ARTICLE XI
RISK OF CASUALTY
11.1    Closing. In the event that the Property is damaged or destroyed by fire
or other casualty prior to Closing, then the parties shall consummate the
Transactions in accordance with the terms of this Agreement for the full
Purchase Price, notwithstanding any such damage, destruction or casualty, in
which case Seller and Purchaser shall, at Closing, execute and deliver an
assignment and assumption (in a form reasonably and mutually agreed) of Seller’s
rights and obligations with respect to the insurance claim related to such
damage, destruction or casualty, and thereafter Purchaser shall receive (a) all
insurance proceeds pertaining to such claim, less the sum of (i) any
out-of-pocket costs incurred by Seller in pursuing or collecting such claim,
plus (ii) any amounts which may already have been spent by Seller for Repairs,
and (b) a credit against the Purchase Price at Closing in the amount of any
deductible payable by Seller in connection therewith. Seller shall not have the
right to settle any claims related to any such damage, destruction or casualty
without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
11.2    Repairs. To the extent that Seller elects to commence any Repairs with
respect to any damage or destruction to the Property caused by fire or other
casualty prior to Closing, then Seller shall be entitled to receive and apply
available insurance proceeds to any portion of such Repairs completed or
installed prior to Closing. To the extent that any Repairs have been commenced

22

--------------------------------------------------------------------------------




prior to Closing, then the Property Contracts shall include all construction and
other contracts entered into by Seller in connection with such Repairs (the
“Construction Contracts”). The Construction Contracts and all plans in
connection with any Repairs must be approved by Purchaser, which approval shall
not be unreasonably withheld. All Repairs undertaken by Seller pursuant to this
Section 11.2 shall be performed in accordance with applicable law.
ARTICLE XII
EMINENT DOMAIN
In the event that, prior to Closing, all or any material portion of any Facility
is (or previously, but after the Effective Date, has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (a “Taking”), or in the event that at such time there
is any notice of any such acquisition or intent to acquire by any such
governmental agency with respect to all or any material portion of any Facility,
then the parties shall consummate the Transactions in accordance with the terms
of this Agreement for the full Purchase Price and Purchaser shall have all
rights to, and receive the full benefit of, any condemnation award. Seller shall
not have the right to settle any claims related to a Taking without Purchaser’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.
ARTICLE XIII
INDEMNIFICATION & SURVIVAL PROVISIONS
13.1    Effective Date; Survival. All of the Seller’s Representations and the
Purchaser’s Representations are made as of the Effective Date and shall be
deemed remade as of the Closing Date pursuant to, and subject to, the Bring Down
Certificates of Seller and Purchaser, as applicable. All of the Seller’s
Representations, Seller’s Covenants and Purchaser’s Representations shall
survive Closing for a period of twelve (12) months after the Closing Date (the
“Outside Claim Date”), it being agreed that none of the other covenants or
agreements contained in this Agreement shall survive the Closing except as
otherwise expressly provided herein. Any claim by Seller or Purchaser with
respect to any breach of the Seller’s Representations, Seller’s Covenants or the
Purchaser’s Representations, respectively, shall be effective and valid only if
made after Closing in writing (specifying in reasonable detail the nature of the
claim and the factual and legal basis for any such claim, and the provisions of
this Agreement upon which such claim is made) against the other party on or
prior to the Outside Claim Date. Notwithstanding anything to the contrary
contained herein, no individual claim shall be permitted hereunder with respect
to any breach of the Seller’s Representations, Seller’s Covenants or the
Purchaser’s Representations, unless the amount of such claim shall exceed
Thirty-Five Thousand and 00/100 Dollars ($35,000) (any such claim, a “De Minimis
Claim”).
Notwithstanding anything to the contrary contained in this Agreement, (i) if to
Purchaser’s Knowledge, prior to the Closing, any of the Seller’s Representations
is inaccurate, untrue or incorrect in any way, then, subject to Section 10.2,
Purchaser shall not be permitted to make any claim and shall have no recourse,
right of action or claim against Seller pursuant to this Article XIII or
otherwise pursuant to this Agreement, or at law or in equity, and Seller shall
have no liability or obligation to Purchaser, with respect to the breach of such
Seller’s Representations (provided that this clause (i) shall only apply if
Purchaser shall have had the right to terminate this Agreement pursuant to

23

--------------------------------------------------------------------------------




Section 8.1), and (ii) if Purchaser has actual knowledge that any of the
covenants of Seller to be performed on or before the Closing Date has not been
performed prior to the Closing, and Purchaser consummates the Transactions even
though Purchaser had the right to terminate this Agreement pursuant to Section
8.1 in connection with such non-performance, Purchaser will be deemed to have
waived Seller’s satisfaction of any such covenants, and Purchaser shall have no
recourse, right of action or claim against Seller in respect of any such breach
of covenant.
Seller’s indemnification obligations under Section 13.2 with respect to Seller
Indemnifiable Damages resulting from or arising out of any FCA Action shall
survive Closing until sixty (60) days following the expiration of the applicable
statute of limitations (the “Outside FCA Claim Date”). Any claim by Purchaser
with respect to Seller Indemnifiable Damages resulting from or arising out of
any FCA Action shall be effective and valid only if made in writing (specifying
in reasonable detail the nature of the claim and the factual and legal basis for
any such claim, and the provisions of this Agreement upon which such claim is
made against Seller) on or prior to the Outside FCA Claim Date.
13.2    Indemnification by Seller. Subject to the other provisions of this
Article XIII, after the Closing, Seller shall indemnify and hold Purchaser and
its Affiliates, and their respective members, managers, partners, directors,
officers, shareholders, employees and agents (hereinafter referred to
individually as a “Purchaser Indemnified Party” and collectively as “Purchaser
Indemnified Parties”) harmless from and against any and all Damages suffered by
any of the Purchaser Indemnified Parties (without duplication) resulting from or
arising out of (i) any breach of or inaccuracy in any of the Seller’s
Representations when made or deemed remade, or Seller’s Covenants or (ii) any
FCA Action (collectively, “Seller Indemnifiable Damages”).
13.3    Indemnification by Purchaser. Subject to the other provisions of this
Article XIII, after the Closing, Purchaser shall indemnify and hold Seller and
its Affiliates, and their respective members, managers, partners, directors,
officers, shareholders, employees and agents (hereinafter referred to
individually as a “Seller Indemnified Party” and collectively as “Seller
Indemnified Parties”) harmless from and against any and all Damages suffered by
any of the Seller Indemnified Parties (without duplication) resulting from or
arising out of any breach of or inaccuracy in any of the Purchaser’s
Representations when made or deemed remade (collectively, “Purchaser
Indemnifiable Damages”).
13.4    Limitations on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:
13.4.1    Subject to Section 13.4.4, in no event shall Seller be liable for, or
required to make any payment pursuant to Section 13.2, for any Seller
Indemnifiable Damages suffered by any of the Purchaser Indemnified Parties
(a) for any De Minimis Claims, and (b) unless and until the aggregate dollar
amount of all such Seller Indemnifiable Damages (excluding De Minimis Claims)
exceeds Four Million Three Hundred Seventy-Five Thousand Dollars and 00/100
($4,375,000) (such amount, the “Seller Basket Amount”), and then only to the
extent of such excess.

24

--------------------------------------------------------------------------------




13.4.2    Subject to Section 13.4.4, the maximum aggregate liability of Seller
in respect of all claims or rights of action against Seller for Seller
Indemnifiable Damages shall be limited to, and not exceed, Twenty-Six Million
Two Hundred Fifty Thousand Dollars and 00/100 ($26,250,000) (the “Seller
Liability Cap”).
13.4.3    Subject to Section 13.4.4, in no event shall Purchaser be liable for,
or required to make any payment pursuant to Section 13.3 for any Purchaser
Indemnifiable Damages suffered by the Seller Indemnified Parties (a) for any De
Minimis Claims, and (b) unless and until the aggregate dollar amount of all such
Purchaser Indemnifiable Damages under this Agreement (excluding De Minimis
Claims) exceeds One Million Five Hundred Thousand Dollars and 00/100
($1,500,000) (such amount, the “Purchaser Basket Amount” and together with the
Seller Basket Amount, as applicable, the “Basket Amount”), and then only to the
extent of such excess.
13.4.4    Notwithstanding the foregoing provisions of this Section 13.4, (a)
under no circumstances shall the Basket Amount or the Seller Liability Cap apply
to Seller Indemnifiable Damages resulting from or arising out of (i) any
breaches of or inaccuracies, when made, in the Seller’s Representations set
forth in Section 6.1.1, Section 6.1.2, Section 14.24.2.1 or Section 14.24.2.2 or
(ii) any FCA Action, (b) under no circumstances shall the Seller Liability Cap
apply to Seller Indemnifiable Damages resulting from or arising out of any
breaches of or inaccuracies, when made, in the Seller’s Representations set
forth in Section 6.1.14, provided the maximum aggregate liability of Seller in
respect of all claims or rights of action against Seller for Seller
Indemnifiable Damages shall be limited to, and not exceed, an amount equal to
Seller’s Net Proceeds, and (c) under no circumstances shall the Basket Amount
apply to any Purchaser Indemnifiable Damages resulting from or arising out of
any breaches of or inaccuracies in the Purchaser’s Representations in Section
6.3.1 or Section 6.3.2.
13.4.5    Following the Closing, subject to the other provisions of this
Article XIII, Purchaser shall look solely to the Seller and Seller Guarantor
(and to none of the other Seller Indemnified Parties) with respect to any claim
against Seller for a breach of or inaccuracy in any of the Seller’s
Representations and Seller’s Covenants, and shall have no recourse against any
Seller Indemnified Party (other than Seller and Seller Guarantor) with respect
to such claims, and none of the Purchaser Indemnified Parties shall (or shall
have the right to) seek, pursue or enter any judgment or collect (or attempt to
collect) an amount in excess of the Seller Liability Cap with respect to such
matters. Purchaser shall be required to notify Seller prior to the Outside Claim
Date of any claim against Seller for a breach of or inaccuracy in any of the
Seller’s Representations or Seller’s Covenants, and to notify Seller prior to
the Outside FCA Claim Date of any claim against Seller for indemnification with
respect to Seller Indemnifiable Damages resulting from or arising out of any FCA
Action, in each case pursuant to Section 13.2 by the delivery of a written
notice (each such notice, a “Notice of Claim” and each such claim identified
therein, a “Noticed Claim”) setting forth: (i) the dollar amount of the Seller
Indemnifiable Damages relating to the Noticed Claim (or a reasonable estimate of
the amount of such Noticed Claim, if reasonably estimable by Purchaser);
(ii) the aggregate dollar amount of all prior Seller Indemnifiable Damages
pursuant to Section 13.2 of this Agreement asserted by any of the Purchaser
Indemnified Parties against Seller to date (or a reasonable estimate of the
amount of all prior Noticed Claims, if any, if reasonably estimable);
(iii) whether the Basket Amount (if applicable) has been exceeded; and (iv) the
aggregate dollar amount of Seller Indemnifiable Damages paid to Purchaser or any
other Purchaser

25

--------------------------------------------------------------------------------




Indemnified Party to date. If Purchaser and Seller cannot mutually agree upon
the settlement of any such Noticed Claim, Purchaser shall be deemed to have
waived its right to pursue such Noticed Claim (and any right to collect from
Seller with respect to such Noticed Claim), unless Purchaser brings a court
action with respect to such Noticed Claim on or prior to the date that is thirty
(30) days after the Outside Claim Date, or the Outside FCA Claim Date, as
applicable.
13.5    Indemnification Procedures. The party or parties making a claim for
indemnification under Section 13.2 or Section 13.3 shall be, for purposes of
this Agreement, referred to as the “Indemnified Person” and the party or the
parties against whom such claims are asserted under this Section 13.5 shall be,
for purposes of this Agreement, referred to as the “Indemnifying Person.” All
claims by any Indemnified Person under this Article XIII for Third Party Claims
shall be asserted and resolved as follows:
13.5.1    In the event of any claim, demand, suit, action, arbitration,
investigation, inquiry or proceeding brought by a third party against any
Indemnified Person which is covered by the indemnification provisions of this
Article XIII (in each such case, a “Third Party Claim”), the Indemnified Person
shall promptly cause written notice of the assertion of such Third Party Claim
to be forwarded to the Indemnifying Person (a “Notice of Third Party Claim”).
The failure of the Indemnified Person to deliver promptly to the Indemnifying
Person a Notice of Third Party Claim shall not release, waive or otherwise
affect the Indemnifying Person’s obligations with respect thereto except to the
extent that the Indemnifying Person is actually prejudiced as a result of such
failure. Subject to Section 13.5.2, the Indemnifying Person on behalf of the
Indemnified Person shall have the right to elect to assume control of the
defense of any Third Party Claim with counsel reasonably acceptable to the
Indemnified Person. The costs and expenses incurred by the Indemnifying Person
in connection with such defense (including reasonable out-of-pocket attorneys’
fees, other professionals’ and experts’ fees and court or arbitration costs)
shall be paid by the Indemnifying Person. In the event of a conflict of interest
between the Indemnifying Person and the Indemnified Person as to any matter for
which indemnification is required hereunder, the Indemnified Person may engage
counsel of its own choice to participate in such defense (which counsel shall be
reasonably satisfactory to the Indemnifying Person) and at the expense of the
Indemnifying Person, in the defense of any Third Party Claim.
13.5.2    With respect to the defense of any Third Party Claim, the Indemnifying
Person shall not be entitled to continue control of such defense and shall pay
the costs and expenses incurred by the Indemnified Person in connection with
such defense if the Indemnifying Person fails to assume control of the defense
or materially fails to defend such claim.
13.5.3    If the Indemnifying Person has the right to and does elect to defend
any Third Party Claim, the Indemnifying Person shall: (i) conduct the defense of
such Third Party Claim actively and diligently and keep the Indemnified Person
reasonably informed of material developments in the Third Party Claim at all
stages thereof and (ii) to the extent practicable, permit the Indemnified Person
and its counsel to confer with the Indemnifying Person regarding the conduct of
the defense thereof. Purchaser and Seller will make available to each other and
each other’s counsel and accountants, without charge, all of their and their
Affiliates’ books and records relating or responsive to the Third Party Claim,
and each party (at its own expense) will render to the other party such
assistance as may be reasonably required in order to ensure the proper and
adequate

26

--------------------------------------------------------------------------------




defense thereof and shall furnish such records, information and testimony and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested by the other party in connection therewith;
provided, however, the Indemnified Person shall not have an obligation to
disclose any information or documents, that are proprietary, subject to
confidentiality restrictions (unless the recipient of such information signs a
confidentiality agreement reasonably acceptable to the disclosing Indemnified
Person), or privileged (including pursuant to any attorney-client privilege).
The Indemnified Person and the Indemnifying Person shall render, and shall cause
their respective employees to render, to each other, at the sole cost and
expense of the Indemnifying Person (with costs and expenses being subject to the
Seller Liability Cap, as applicable) such other assistance and cooperation as
may reasonably be required to ensure the proper and adequate defense of such
claim or demand.
13.5.4    If the Indemnifying Person has the right to and does elect to defend
any Third Party Claim, the Indemnifying Person shall have the right to enter
into any settlement of a Third Party Claim without the consent of the
Indemnified Person provided that (i) no amount in excess of the Basket Amount
(if applicable) is payable by such Indemnified Person in connection with such
settlement, (ii) such settlement does not involve any injunctive or other
equitable relief or the contractual equivalent thereof binding upon such
Indemnified Person, (iii) such settlement expressly and unconditionally releases
such Indemnified Person from all liabilities and obligations with respect to
such claim, with prejudice and (iv) such settlement does not include an
admission of wrongdoing of or by the Indemnified Person; provided, further, that
no settlement by the Indemnifying Person of a Third Party Claim shall limit or
reduce the right of the Indemnified Person to indemnity hereunder for all
Damages they may incur arising out of or resulting from the Third Party Claim to
the extent such Indemnified Person is otherwise entitled to be indemnified
pursuant to this Article XIII.
13.5.5    The amount of any Indemnifiable Damages shall be determined net of (i)
the present value of any tax benefit inuring to such Indemnified Person on
account of such Damages, (ii) payments recovered by such Indemnified Person
under any insurance policy with respect to such Damages, and (iii) any net prior
recovery by such Indemnified Person from any other third party with respect to
such Damages. If the Indemnifying Person has paid the Indemnified Person
pursuant to the provisions of this Article XIII with respect to a claim for
which payment of the type described in clauses (ii) and (iii) of the preceding
sentence is subsequently received by the Indemnified Person, the Indemnified
Person will promptly pay to the Indemnifying Person the amount of such
duplicative payment (net of any costs of recovery); provided, that the amount of
such payment will not exceed the sums paid by the Indemnifying Person to the
Indemnified Person in connection with the occurrence giving rise to the
Indemnifiable Damages.
13.5.6    In respect of any Damages for which indemnification may be sought
pursuant to this Article XIII, the Indemnified Person shall (and shall cause its
Affiliates to) (a) use commercially reasonable efforts to pursue all legal
rights and remedies available in order to minimize the Damages to which it may
be entitled to indemnification under this Agreement except to the extent that
the Indemnified Person believes in good faith that the taking of such action
would have material and adverse consequences for the Indemnified Person, and
(b) select the lowest cost remedy available consistent with good business
practice. The terms of Section 13.5 are not intended to modify in any manner the
limitations on liability set forth in Section 13.4.

27

--------------------------------------------------------------------------------




13.6    Tax Treatment. For all tax purposes, the parties agree to treat
indemnity payments made pursuant to this Agreement as an adjustment to the
Purchase Price.
13.7    Exclusive Remedy. Purchaser and Seller acknowledge and agree that
following the Closing the indemnification provisions of this Article XIII shall
be the exclusive rights and remedy of Purchaser (and all other Purchaser
Indemnified Parties) and Seller (and all other Seller Indemnified Parties) under
this Agreement (other than each party’s right to enforce the terms of Section
14.13 hereof).
13.8    Manner of Payment. Any indemnification payments made by Seller or
Purchaser pursuant to this Article XIII shall be effected by wire transfer of
immediately available funds to the accounts designated by the other party,
within five (5) days after the final determination thereof.
13.9    Materiality. Any “materiality,” “Material Adverse Effect” or similar
qualifications in the Seller’s Representations and the Purchaser’s
Representations shall be disregarded for purposes of (a) determining the breach
or inaccuracy of the Seller’s Representations and the Purchaser’s
Representations, and (ii) calculating the amount of any Indemnifiable Damages
resulting from the breach or inaccuracy of the Seller’s Representations and the
Purchaser’s Representations.
13.10    REIT Savings Clause. Notwithstanding anything in this Agreement to the
contrary, in no event shall any amount paid to any Purchaser Indemnified Party
pursuant to this Agreement in any taxable year exceed the maximum amount that
can be paid in such year without causing any Purchaser Indemnified Party, or any
direct or indirect owner of such Purchaser Indemnified Party, in each case which
is a Real Estate Investment Trust (a “REIT”), to fail to meet the requirements
of Sections 856(c)(2) and (3) of the Code (the “REIT Requirements”) for such
year, determined as if the payment of such amount did not constitute income
described in Section 856(C)(2)(A)-(I) and Section 856(C)(3)(A)-(I) of the Code
(“Qualifying Income”) as determined by independent accountants to Purchaser. If
the maximum amount that can be paid for any taxable year under the preceding
sentence is less than the amount which Seller would otherwise be obligated to
pay to the Purchaser Indemnified Parties pursuant to Article XIII (the amount of
such deficit, the “Deficit Amount”), the Purchaser Indemnified Parties shall so
notify Seller, and Seller shall (at the Purchaser Indemnified Parties’ sole cost
and expense) place the Deficit Amount in escrow and shall not execute any
instrumentation permitting a release of any portion thereof to the Purchaser
Indemnified Parties, and the Purchaser Indemnified Parties shall not be entitled
to any such amount, unless and until Seller and escrow holder receive (all at
the Purchaser Indemnified Parties’ sole cost and expense) notice from Purchaser,
together with either (a) an opinion of Purchaser’s tax counsel to the effect
that such amount, if and to the extent paid, would not constitute gross income
which is not Qualifying Income, (b) a ruling from the IRS stating that the
receipt by the Purchaser Indemnified Parties of the Deficit Amount would either
constitute Qualifying Income or would be excluded from gross income within the
meaning of Sections 856(c)(2) and (3) of the Code or (c) a letter from
Purchaser’s independent accountants indicating the maximum amount that can be
paid at that time to the Purchaser Indemnified Parties without causing any
Purchaser Indemnified Party or any direct or indirect owner of such Purchaser
Indemnified Party, in each case which is a REIT, to fail to meet the REIT
Requirements for any relevant taxable year, together with either a ruling from
the IRS issued to Purchaser or an opinion of Purchaser’s tax counsel to the
effect that such payment would not be treated as includible in the income of the
applicable Purchaser Indemnified Party for any

28

--------------------------------------------------------------------------------




prior taxable year, in which event the escrow holder shall pay such maximum
amount. Seller’s and escrow holder’s obligation to pay any Deficit Amounts shall
terminate ten (10) years from the date of this Agreement and, upon such date,
the escrow holder shall remit any remaining funds in escrow to Seller and Seller
shall have no obligation to make any further payments to the Purchaser
Indemnified Parties notwithstanding that such Deficit Amounts have not been paid
as of such date. For all purposes of this Agreement, (i) the Purchaser
Indemnified Parties release Seller from any claims that may arise from actions
taken by Seller at the request of the Purchaser Indemnified Parties or their
agents under this Section 13.10, and (ii) the Purchaser Indemnified Parties’
right to receive Deficit Amounts shall be limited to the amounts in escrow and
Seller shall have no obligation to make any further payments to any Purchaser
Indemnified Party with respect to such Deficit Amounts.
13.11    Brokerage. Seller and Purchaser each represents and warrants to the
other that it has not dealt with or utilized the services of any real estate
broker, investment banker, sales person or finder in connection with this
Agreement, other than the services of Morgan Stanley & Co. LLC, in its capacity
as financial advisor to Seller (“Financial Advisor”). Seller shall pay any and
all fees that may be due and payable to Financial Advisor in connection with the
Transactions pursuant to a separate agreement with Financial Advisor. Each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against any breach of the terms of this Section 13.11
and any Damages relating to brokerage commissions and finder’s fees arising from
or attributable to the acts or omissions of the indemnifying party.
ARTICLE XIV
MISCELLANEOUS
14.1    Binding Effect of Agreement. This Agreement shall not be binding on
either party until executed by both Purchaser and Seller and the Deposit is
received by Escrow Agent. Subject to Section 14.3, this Agreement shall be
binding upon and inure to the benefit of Seller and Purchaser, and their
respective successors and permitted assigns.
14.2    Exhibits; Schedules; Annexes. All Exhibits, Schedules and Annexes,
whether or not annexed hereto, are a part of this Agreement for all purposes.
14.3    Assignability. This Agreement is not assignable by Purchaser without
first obtaining the prior written approval of Seller. Notwithstanding the
foregoing, Purchaser may assign this Agreement, without first obtaining the
prior written approval of Seller, to an Affiliate of Purchaser so long as
Purchaser shall not be released from its liability hereunder and Purchaser
provides written notice to Seller of any such proposed assignment not later than
five (5) Business Days prior to the Closing Date.
14.4    Captions. The captions, headings, and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.
14.5    Number and Gender of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

29

--------------------------------------------------------------------------------




14.6    Notices. All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered; (b) sent by a nationally-recognized overnight delivery service;
(c) sent by certified or registered mail, return receipt requested; or (d) sent
by electronic delivery with an original copy thereof transmitted to the
recipient by one of the means described in subsections (a) through (c) no later
than 3 Business Days thereafter. All notices shall be deemed effective when
actually delivered; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of a change of address with respect to
which the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:
To Purchaser:
NorthStar Asset Management Group
2 Bethesda Metro Center, Suite 1300
Bethesda, MD 20814
Attn: Doug Bath
Email: dbath@nsamgroup.com

with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attn: Harris B. Freidus
Email: hfreidus@paulweiss.com

To Seller:
c/o Holiday Retirement
5885 Meadows Road, Suite 500
Lake Oswego, Oregon 97035
Attention: Chief Legal Officer
Email: legal@holidaytouch.com

with a copy to:
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
New York, New York 10105
Attn: Brittain Rogers

with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2700
Chicago, Illinois 60606
Attention: Nancy M. Olson
Email: nancy.olson@skadden.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

30

--------------------------------------------------------------------------------




Stewart Title Guaranty Company
929 Kings Highway East, 3rd Floor
Fairfield, Connecticut 06825
Attention: Laura Curley
Email: lcurley@stewart.com
Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.
14.7    Governing Law and Venue. This Agreement shall be construed and enforced
in accordance with the laws of the State of New York, without giving effect to
any principles regarding conflict of laws to the extent such principles would
require or permit the application of the laws of another jurisdiction. Each of
Purchaser and Seller shall submit to the exclusive jurisdiction of the state
courts of the State of New York in New York County and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purposes of each and every suit, action or other proceeding arising out of or
based upon this Agreement or the subject matter hereof brought by the parties,
it being expressly understood and agreed that this consent to jurisdiction shall
be self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Agreement or as otherwise
permitted by such law, shall be necessary in order to confer jurisdiction upon a
party in any such court. Each of Purchaser and Seller shall waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any suit, action or
proceeding brought in any such court, any claim that either Purchaser or Seller
is not subject personally to the jurisdiction of the above-named courts, that
Purchaser’s or Seller’s property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and further agrees to waive, to the fullest extent permitted under applicable
law, the benefit of any defense that would hinder, fetter or delay the levy,
execution or collection of any amount to which Seller, Purchaser or their
successors or permitted assigns are entitled pursuant to the final judgment of
any court having jurisdiction.
14.8    Entire Agreement. This Agreement embodies the entire agreement between
the parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.
14.9    Amendments. This Agreement shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties.
14.10    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

31

--------------------------------------------------------------------------------




14.11    Multiple Counterparts/Facsimile Signatures. This Agreement may be
executed in a number of identical counterparts. This Agreement may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto.
14.12    Construction. No provision of this Agreement shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Agreement; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.
14.13    Confidentiality/Press Releases.
(a)    Subject to the further provisions of this Section 14.13, each party
hereto agrees that (i) the provisions of this Agreement, and (ii) prior to
Closing, (A) all other understandings, agreements and arrangements between and
among the parties, and (B) all other non-public information received from, or
otherwise relating to, the Property (or any portion thereof), Purchaser and/or
Seller or their respective Affiliates shall be, and be kept, confidential, and
shall not be disclosed or otherwise released to any other Person (other than by
any party to such party’s Affiliates, provided that such party shall be
responsible and liable to the other party for any breach of this Section 14.13
by its Affiliates), without the written consent of Purchaser or Seller, as
applicable. Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided to Purchaser hereunder,
in each case that is proprietary to Seller (including, without limitation,
information regarding Seller’s operating results from the Property) shall be
confidential and Purchaser shall be prohibited from making public or disclosing
such information to any other Person, without Seller’s prior written
authorization, which may be granted or denied in Seller’s sole discretion.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, the obligations of the parties under the preceding two (2) sentences
shall not apply in the following instances:
(i)    to the extent that the disclosure of information otherwise determined to
be confidential is required by legal requirements, or by any regulations or
securities exchange listing rules applicable to such party or its Affiliates,
provided that (A) prior to disclosing such confidential information, such
disclosing party shall notify the other party thereof, which notice shall
include the basis upon which such disclosing party believes the information is
required to be disclosed; and (B) such disclosing party shall, if requested by
the other party and the to the extent practicable, provide reasonable
cooperation with the other party to protect the continued confidentiality
thereof;
(ii)    the disclosure of confidential information to any directors, officers,
employees, consultants, financial advisors, other professional advisors,
shareholders, investors and lenders (both actual and potential) of a party who
agree to hold confidential such information substantially in accordance with the
terms of this Section 14.13 or who are otherwise bound by a duty of
confidentiality to such party; and
(iii)    Purchaser (or any of its Affiliates) shall have the right to disclose
such confidential information as is, in the opinion of Purchaser’s counsel,
required to be disclosed in connection with Purchaser’s (or any of its
Affiliates’) quarterly earnings results, annual reports or financing activities.

32

--------------------------------------------------------------------------------




(b)    All pre-Closing publicity concerning the Transactions, and any
post-Closing publicity concerning the Transactions, shall be jointly planned,
coordinated, approved and released by and among the Seller and Purchaser;
provided, however, that nothing herein shall prohibit either party from making
any press release or disclosure as may be permitted pursuant to Section
14.13(a).
(c)    The confidentiality obligations set forth in this Section 14.13 shall
survive for a period of two (2) years following the earlier to occur of (i) the
Closing and (ii) the earlier termination of this Agreement.
14.14    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement and any aspect thereof.
14.15    Waiver. No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Agreement
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.
14.16    Time Periods. Should the last day of a time period contemplated by this
Agreement fall on a day other than a Business Day, the next Business Day
thereafter shall be considered the end of the time period.
14.17    No Personal Liability of Officers, Trustees or Directors. Purchaser
acknowledges that this Agreement is entered into by and among Seller, Seller
Guarantor and Purchaser, and Purchaser agrees that none of the Seller
Indemnified Parties (other than Seller and, to the extent specified herein,
Seller Guarantor) shall have any personal liability under this Agreement or any
document executed in connection with the Transactions. Seller acknowledges that
this Agreement is entered into by and among Seller, Seller Guarantor and
Purchaser, and Purchaser agrees that none of Purchaser Indemnified Parties
(other than Purchaser) shall have any personal liability under this Agreement or
any document executed in connection with the Transactions.
14.18    No Recording. Purchaser shall not cause or allow this Agreement or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion. If Purchaser
records this Agreement or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Agreement. Purchaser hereby
appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of this Agreement or
other memorandum or evidence thereof from the public records. This appointment
shall be coupled with an interest and irrevocable.
14.19    Relationship of Parties. Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Agreement
is only that of a seller and a purchaser of property. Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

33

--------------------------------------------------------------------------------




14.20    Survival. The provisions of The provisions of Section 2.2, Section 2.3,
Section 3.1, Section 3.2, Article V, Article VI, Section 7.1, Article XIII and
this Article XIV shall survive the Closing.
14.21    Multiple Purchasers. As used in this Agreement, the term “Purchaser”
includes all entities acquiring any interest in the Property at the Closing
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 14.3 of this Agreement. In the event that “Purchaser” has
any obligations or makes any covenants, representations or warranties under this
Agreement, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.
14.22    Multiple Sellers/Purchasers. In the event that “Seller” has any
obligations or makes any covenants, representations or warranties under this
Agreement, the same shall be made jointly and severally by all entities being a
Seller hereunder. If Purchaser delivers notice to one Seller hereunder, such
notice shall be deemed delivered to each Seller. In the event that “Purchaser”
has any obligations or makes any covenants, representations or warranties under
this Agreement, the same shall be made jointly and severally by all entities
being a Purchaser hereunder. If Seller delivers notice to one Purchaser
hereunder, such notice shall be deemed delivered to each Purchaser.
14.23    WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.
14.24    Seller Guarantor.
14.24.1    Seller Guarantor acknowledges and agrees that it is an affiliate of
Seller and that the consummation of the Transactions will provide substantial
and direct benefit to Seller Guarantor. As an inducement to Purchaser to enter
into this Agreement, Seller Guarantor, for value received, subject to the terms
contained herein, does hereby unconditionally, absolutely and irrevocably,
guarantee, as principal and not as surety, (a) the due and punctual payment of
all monetary obligations hereafter due and payable by Seller under Article XIII
of this Agreement and (b) Purchaser’s Expenses if and only if Purchaser is
entitled to recover the same pursuant to the provisions of Section 10.2
(collectively, the “Seller Guaranty”). This Seller Guaranty is unconditional,
absolute and irrevocable irrespective of circumstances which might otherwise
constitute a legal or equitable discharge of, or any defense, setoff or
counterclaim available to, Seller Guarantor. Seller Guarantor hereby waives
diligence, presentment, demand of performance, filing of any claim, any right to
require any proceeding first against Seller, protest, notice and all demands
whatsoever in connection with the payment of all monetary obligations hereafter
due and payable by Seller under Article XIII of this Agreement. The guarantee
under this Section 14.24 constitutes a guarantee of payment when due and not
merely of collection.
14.24.2    For the purpose of inducing Purchaser to enter into this Agreement
and to consummate the sale and purchase of the Property in accordance herewith,
Seller Guarantor represents and warrants to Purchaser the following as of the
Effective Date:
14.24.2.1    Seller Guarantor is a limited partnership duly organized, validly
existing and in good standing under the laws of Delaware.

34

--------------------------------------------------------------------------------




14.24.2.2    Seller Guarantor, acting through any of its or their duly empowered
and authorized officers or members, has full power and authority to enter into
this Agreement and to perform its obligations hereunder, and no consent of any
of Seller Guarantor’s partners, directors, officers or members are required to
so empower or authorize Seller Guarantor. The execution, delivery and compliance
with or fulfillment of the terms and conditions hereof will not (i) conflict
with, or result in a breach of, the terms, conditions or provisions of, or
constitute a default under, any contract to which Seller Guarantor is a party or
by which Seller Guarantor is otherwise bound, which conflict, breach or default
would have a material adverse effect on Seller Guarantor’s ability to perform
its obligations hereunder or (ii) result in a violation or breach, in any
material respect, of any legal requirement applicable to Seller Guarantor or by
which Seller Guarantor or the property of Seller Guarantor is bound.
14.24.2.3    This Agreement is a valid and binding agreement, enforceable
against Seller Guarantor in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and equitable principles and except that equitable remedies
may be granted only in the discretion of a court of competent jurisdiction.
14.24.2.4    No consent, approval, order or authorization of, action by or in
respect of, or registration, declaration or filing with any applicable
governmental authority is required to be obtained or made by Seller Guarantor in
connection with the execution and delivery of this Agreement, or the
consummation of the Transactions which Seller Guarantor has not already obtained
or made.
14.24.3    Except with respect to Seller Indemnifiable Damages resulting from or
arising out of any FCA Action, this Seller Guaranty shall terminate
automatically on the date that is the earlier of (i) the Outside Claim Date if
no claim has been made by Purchaser or any Purchaser Indemnified Party pursuant
to the terms of Section 13.2(i) in accordance with the terms of Section 13.1
prior to the Outside Claim Date or (ii) the date that all claims made by
Purchaser or any Purchaser Indemnified Party pursuant to the terms of Section
13.2(i) and prior to the Outside Claim Date have been paid in full or otherwise
resolved. With respect to Seller Indemnifiable Damages resulting from or arising
out of any FCA Action, this Seller Guaranty shall terminate automatically on the
date that is the earlier of (i) the Outside FCA Claim Date if no claim has been
made by Purchaser or any Purchaser Indemnified Party pursuant to the terms of
Section 13.2(ii) in accordance with the terms of Section 13.1 prior to the
Outside FCA Claim Date or (ii) the date that all claims made by Purchaser or any
Purchaser Indemnified Party pursuant to the terms of Section 13.12(ii) and prior
to the Outside FCA Claim Date have been paid in full or otherwise resolved.
14.24.4    In the event that Seller Guarantor, after the Closing and prior to
the termination of this Seller Guaranty pursuant to the terms of Section
14.24.3, enters into an agreement pursuant to which Seller Guarantor agrees to
sell or transfer all or substantially all of its assets, or to consummate any
other transaction, and the Net Worth of Seller Guarantor immediately following
the consummation of such transaction (excluding the cash proceeds of such sale
or transfer or other transaction) is reasonably estimated to be less than
$100,000,000, Seller Guarantor shall prior to the consummation of such
transaction (i) cause a replacement guarantor with a Net Worth in excess of
$100,000,000 to assume in writing the obligations of Seller Guarantor under this
Seller Guaranty

35

--------------------------------------------------------------------------------




or (ii) escrow funds with Escrow Agent in an amount satisfactory to Purchaser in
its sole discretion (the “Escrow Funds”), in which case this Seller Guaranty
shall automatically terminate and the Escrow Funds shall be held by Escrow Agent
pursuant to an escrow agreement in form reasonably acceptable to Seller
Guarantor and Purchaser and used for the purpose of satisfying the Seller
Indemnifiable Damages, if any.
14.24.5    Seller Guarantor shall deliver to Purchaser (i) unaudited financial
statements of Seller Guarantor within sixty (60) days after the end of each
fiscal quarter of Seller Guarantor, and (ii) audited financial statements of
Seller Guarantor within one hundred twenty (120) days after the end of each
fiscal year of Seller Guarantor. The obligations of this Section 14.24.5 shall
apply until termination of this Seller Guaranty pursuant to the terms of Section
14.24.3.


[Remainder of Page Intentionally Left Blank]

36

--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto have executed this Agreement as of the date
first set forth above.
Seller:
CITATION-MADISON HOUSE, LTD., an Arizona limited partnership
 
BROOKSIDE RETIREMENT RESIDENCE LIMITED PARTNERSHIP, an Oregon limited
partnership
 
AUBURN RETIREMENT RESIDENCE LIMITED PARTNERSHIP, an Oregon limited partnership
 
APPLE VALLEY RETIREMENT RESIDENCE LIMITED PARTNERSHIP, an Oregon limited
partnership
 
LODI RETIREMENT RESIDENCE LIMITED PARTNERSHIP, an Oregon limited partnership
 
CLOVIS RETIREMENT RESIDENCE LIMITED PARTNERSHIP, an Oregon limited partnership
 
CITATION-TAMARACK, LTD., an Illinois limited partnership
 
CORPUS CHRISTI RETIREMENT RESIDENCE LIMITED PARTNERSHIP, an Oregon limited
partnership
 
POINT DEFIANCE VILLAGE LIMITED PARTNERSHIP, a Washington limited partnership

By:
HARVEST GENERAL PARTNER I
 
LLC, a Delaware limited liability
 
company

 
By:
/s/ Scott Shanaberger
 
Name:
Scott Shanaberger
 
Title:
Chief Financial Officer


37

--------------------------------------------------------------------------------




HARVEST SUNBURY VILLAGE RETIREMENT RESIDENCE LLC, a Delaware limited liability
company
 
HARVEST SOUTH COLLEYVINE RANCH RETIREMENT RESIDENCE LLC, a Delaware limited
liability company

By:
HARVEST MEZZANINE II LLC, a
 
Delaware limited liability company

 
By:
/s/ Scott Shanaberger
 
Name:
Scott Shanaberger
 
Title:
Chief Financial Officer

COLUMBIA MO RETIREMENT RESIDENCE LLC, an Oregon limited liability company
 
LEE’S SUMMIT RETIREMENT RESIDENCE LLC, an Oregon limited liability company
 
ST. LOUIS II RETIREMENT RESIDENCE LLC, an Oregon limited liability company
 
PERINTON RETIREMENT RESIDENCE LIMITED LIABILITY COMPANY, an Oregon limited
liability company
 
CLARENCE RETIREMENT RESIDENCE LLC, an Oregon limited liability company
 
SANDY RETIREMENT RESIDENCE LLC, an Oregon limited liability company

By:
HARVEST MANAGING MEMBER I
 
LLC, a Delaware limited liability company

 
By:
/s/ Scott Shanaberger
 
Name:
Scott Shanaberger
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




HARVEST LAS CRUCES RETIREMENT RESIDENCE, LLC, a Delaware limited liability
company
 
HARVEST COTTONWOOD ESTATES RETIREMENT RESIDENCE LLC, a Delaware limited
liability company
 
HARVEST ENGLEWOOD ESTATES LLC, a Delaware limited liability company
 
HARVEST RIO NORTE RETIREMENT RESIDENCE LLC, a Delaware limited liability company
 
HARVEST CHARBONNEAU RETIREMENT RESIDENCE LLC, a Delaware limited liability
company
 
HARVEST EVERGREEN PLACE RETIREMENT RESIDENCE LLC, a Delaware limited liability
company
 
HARVEST FERNWOOD AT THE PARK RETIREMENT RESIDENCE LLC, a Delaware limited
liability company
 
HARVEST PARKWAY CHATEAU RETIREMENT RESIDENCE LLC, a Delaware limited liability
company
 
HARVEST SPRINGS OF EL CAJON RETIREMENT RESIDENCE LLC, a Delaware limited
liability company
 
HARVEST VINEYARD COMMONS RETIREMENT RESIDENCE LLC, a Delaware limited liability
company
 
HARVEST ATRIUM OF GRAND VALLEY RETIREMENT RESIDENCE LLC, a Delaware limited
liability company
 
HARVEST MESA VIEW RETIREMENT RESIDENCE LLC, a Delaware limited liability company
HARVEST GUILFORD RETIREMENT RESIDENCE LLC, a Delaware limited liability company
 









--------------------------------------------------------------------------------




HARVEST WINDHAM FALLS ESTATES RETIREMENT RESIDENCE LLC, a Delaware limited
liability company
 
HARVEST ESSINGTON PLACE RETIREMENT RESIDENCE LLC, a Delaware limited liability
company

By:
HARVEST MEZZANINE I LLC, a
 
Delaware limited liability company

 
By:
/s/ Scott Shanaberger
 
Name:
Scott Shanaberger
 
Title:
Chief Financial Officer



















--------------------------------------------------------------------------------




EXECUTED FOR THE SOLE PURPOSE
OF AGREEING TO BE BOUND BY
SECTION 14.24:

Seller Guarantor:
 
 
Harvest Facility Holdings LP, a Delaware
limited partnership
 
 
 
 
By:
Harvest Facility Holdings GP LLC, a
 
Delaware limited liability company, its
 
general partner



By:
/s/ Scott Shanaberger
Name:
Scott Shanaberger
Title:
Chief Financial Officer





























--------------------------------------------------------------------------------




PURCHASER:
WINTERFELL HEALTHCARE HOLDINGS – T, LLC, a Delaware limited liability company
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General
Counsel and Secretary



By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General
Counsel and Secretary













--------------------------------------------------------------------------------




ANNEX 1
DEFINED TERMS
“ADA” shall have the meaning set forth in Section 6.2.6.
“Additional Deposit” shall have the meaning set forth in Section 5.1.
“Affiliate” shall mean, with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.
“Agreement” shall have the meaning set forth in the introductory paragraph.
“Allocated Purchase Price” shall have the meaning set forth in Section 2.2.2.
“Allocation Statement” shall have the meaning set forth in Section 2.2.2.
“Assigned Contract” means each Commercial Lease and each other Property Contract
set forth on Exhibit K attached hereto, subject to receipt of any required
consent.
“Basket Amount” shall have the meaning set forth in Section 13.4.3.
“Bring Down Certificate” shall have the meaning set forth in Section 5.2.5.
“Business Day” means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the State of New York.
“Closing” means the consummation of the purchase and sale and related
transactions contemplated by this Agreement in accordance with the terms and
conditions of this Agreement.
“Closing Date” means the Scheduled Closing Date or, if applicable, such other
date as mutually agreed by the parties or such date to which the Scheduled
Closing Date is adjourned pursuant to an extension of the Scheduled Closing Date
as contemplated by the terms of Section 5.1.
“Closing Statement” shall have the meaning set forth in Section 5.2.7.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
“Commercial Lease” means all real property leases, subleases and other occupancy
contracts, whether or not of record, to which Seller is a party and which
provide for the use or occupancy of space or facilities at any Facility or any
portion of the Property and which are in force as of the Closing Date, other
than any Resident Agreement with any Resident.
“Common Products” shall have the meaning set forth in Section 6.1.15.1(b).

ANNEX 1-1

--------------------------------------------------------------------------------




“Consolidated Subsidiary” shall mean, with respect to Seller Guarantor, any
subsidiary or other entity the accounts of which would be consolidated with
those of Seller Guarantor in its consolidated financial statements if such
statements were prepared as of such date.
“Construction Contracts” shall have the meaning set forth in Section 11.2.
“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.
“Cumulative Straight-line Rent” shall mean the sum of all non-cash straight-line
rent adjustments made by Seller Guarantor or its Consolidated Subsidiaries,
whether made before or after the date of calculation, but only to the extent
such adjustments remain directly reflected as an asset or as a liability on the
balance sheet of Seller Guarantor as of the applicable date of calculation.
“Damages” means all actions, suits, proceedings, governmental investigations,
injunctions, demands, charges, claims, judgments, awards, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, taxes, liens, losses, fees and expenses (including
court costs and reasonable and documented out-of-pocket attorneys’ and
accountants’ fees and expenses); provided, however, Damages will not include
punitive, consequential, special or indirect damages, including without
limitation business interruption, loss of future revenue, profits or income, or
loss of business reputation or diminution in value, except to the extent that
such damages are payable by an Indemnified Person to a thirty party in a Third
Party Claim; provided further, however, that Damages include consequential
damages to the extent that such damages were reasonably foreseeable.
“Data Site” means the Intralinks data room titled “Project Winterfell.”
“Deed” shall mean a special warranty deed (or the equivalent in the applicable
jurisdiction).
“deemed to know” (or words of similar import) shall have the following meaning:
Purchaser shall be “deemed to know” of the existence of a fact or circumstance
to the extent that such fact or circumstance is disclosed by this Agreement, the
Materials or the Third-Party Reports.
“Deficit Amount” shall have the meaning set forth in Section 13.10.
“Deposit” means shall have the meaning set forth in Section 2.2.1(a).
“De Minimis Claim” shall have the meaning set forth in Section 13.1.
“Disclosure Schedules” shall have the meaning set forth in Article VI.
“Effective Date” shall have the meaning set forth in the introductory paragraph.

ANNEX 1-2

--------------------------------------------------------------------------------




“Environmental Laws” means the Resource Conservation and Recovery Act (RCRA),
42 U.S.C. Section 6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA), 42 U.S.C. Sections 9601 et seq., the
Clean Water Act, 33 U.S.C. Section 1251 et seq., the Toxic Substances Control
Act, the Clean Air Act, 42 U.S.C. Section 7401 et seq., the Safe Drinking Water
Act 42 U.S.C. Section 300(f) et seq. and all other applicable state, county,
municipal, or, administrative ordinances, rules, regulations, judgments, and
orders relating or pertaining to (A) the protection, preservation or reclamation
of the environment or natural resources or (B) the management, release and
threatened release of Hazardous Materials.
“Escrow Agent” shall have the meaning set forth in Section 2.2.1.
“Escrow Agreement” shall have the meaning set forth in Section 2.3.1.
“Escrow Funds” shall have the meaning set forth in Section 14.24.4.
“Existing Survey” shall have the meaning set forth in Section 4.2.
“Excluded Assets” means (i) receivables, (ii) Excluded Permits, (iii) Property
Contracts and any other contracts described as items (ii) and (iii) in the
definition of Property Contracts (other than the Assigned Contracts), (iv) cash
or other funds, whether in petty cash or house “banks,” or on deposit in bank
accounts or in transit for deposit, (v) refunds, rebates or other claims, or any
interest thereon, for periods or events occurring prior to the Closing Date,
(vi) utility and other deposits, (vii) insurance or other prepaid items,
(viii) Seller’s proprietary books and records, (ix) all motor vehicles used by
Seller or any of its Affiliates in connection with the operation of the
Facilities, and (x) any right, title or interest in or to the Seller Marks.
“Excluded Permits” means those Permits which, under applicable law, are
nontransferable.
“Excluded Property” shall have the meaning set forth in Section 4.5.
“Facilities” shall mean the facilities identified on Schedule I, and each a
“Facility.”
“Facility Employees” shall have the meaning set forth in Section 6.1.13.
“Facility Owner” shall mean, with respect to each Facility, the entity that
acquires fee ownership in such Facility.
“FCA Action” shall mean any actual or alleged violation of the False Claims Act,
31 U.S.C. §§ 3729-3733, any successor or similar federal or state statutes or
laws, and any regulations promulgated under any of the foregoing, in each case
as amended, or any actual or alleged illegal conduct with respect to benefits or
deferrals of rent for veterans or their family members, in each case by, or
caused by, Seller, any of its Affiliates or any of its or its Affiliates’
respective agents and employees, or any inquiry, investigation or litigation
relating to such (actual or alleged) violation or conduct to the extent
occurring or arising prior to the Closing Date.

ANNEX 1-3

--------------------------------------------------------------------------------




“FHA” shall have the meaning set forth in Section 6.2.6.
“Financial Advisor” shall have the meaning set forth in Section 13.11.
“Fixtures and Tangible Personal Property” means all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances and other
articles of tangible personal property located on the Land or in the
Improvements as of the Closing Date, to the extent transferable, and used or
usable exclusively in connection with the occupation or operation of all or any
part of the Property; provided, however, that the term “Fixtures and Tangible
Personal Property” specifically excludes (a) assets that are not owned or leased
by Seller (including, without limitation, assets owned or leased by any Resident
or guest, employee or other person furnishing goods or services to the
Property), and (b) assets owned by Seller but not used exclusively for the
business, operation or management of the Property. In addition, the term
“Fixtures and Tangible Personal Property” specifically excludes (i) all mobile
and personal communication devices, including, without limitation all cellular
phones, smartphones, tablets, phablets, netbooks and check and credit card
scanning devices and (ii) desktop, laptop and peripheral computers and data
storage devices together with related electronic devices, accessories, printers
(other than any copier machines owned by Seller), monitors and keyboards other
than computer equipment necessary to operate security or gate systems at the
Property. Seller shall have the right to remove any software or data from any
computer equipment used to operate security or gate systems at the Property that
it determines to be proprietary, confidential or otherwise not essential to the
operation of the security or gate system in its sole and absolute discretion.
“General Assignment” shall have the meaning set forth in Section 5.2.3.
“Hazardous Materials” means any and all substances, wastes, materials,
pollutants, contaminants, compounds, chemicals or elements which are defined or
classified as a “hazardous substance,” “hazardous material,” “toxic substance,”
“hazardous waste,” “pollutant,” “contaminant” or words of similar import under
any Environmental Law, including all dibenzodioxins and dibenzofurans,
polychlorinated biphenyls (PCBs), petroleum hydrocarbon, including crude oil or
any derivative thereof, asbestos-containing materials in any form, and radon
gas.
“Holiday Manager” shall have the meaning set forth in Section 5.2.6.
“Improvements” means all buildings and improvements located on the Land
(including, but not limited to, the Facilities).
“Indemnified Person” shall have the meaning set forth in Section 13.5.
“Indemnifying Person” shall have the meaning set forth in Section 13.5.
“Initial Deposit” means shall have the meaning set forth in Section 2.2.1(a).
“IRS” means the United States Internal Revenue Service.

ANNEX 1-4

--------------------------------------------------------------------------------




“Land” means all of those certain tracts of land described on Exhibit A, and all
rights, privileges and appurtenances pertaining thereto.
“Lien” shall have the meaning set forth in Section 7.2.
“Maintenance Capex Difference” shall have the meaning set forth in Section
5.4.4.
“Management Agreement” has the meaning set forth in Section 5.2.6.
“Manager” means Harvest Management Sub LLC, the current Manager of each of the
Facilities.
“Material Adverse Effect” means any result, occurrence, fact, event, change or
effect that, individually or in the aggregate with other such results,
occurrences, facts, events, changes, or effects, has had and/or would have a
materially adverse effect on (a) the business, affairs, assets, results of
operations or financial condition of Seller and the Property, taken as a whole,
or (b) the ability of Seller to consummate the Transactions; provided, however,
that for purposes of clause (a) “Material Adverse Effect” shall not include any
event, circumstance, change or effect to the extent arising out of or resulting
from (i) any failure of Seller to meet any projections or forecasts (it being
understood and agreed that any event, circumstance, change or effect giving rise
to such failure shall be taken into account in determining whether there has
been a Material Adverse Effect), (ii) any events, circumstances, changes or
effects that affect the senior living industry in the United States generally,
(iii) any changes in the United States or global economy or capital, financial
or securities markets generally, including changes in interest or exchange
rates, (iv) any changes in the applicable laws in the geographic regions in
which Seller operates or owns or leases properties, (v) the commencement,
escalation or worsening of a war or armed hostilities or the occurrence of acts
of terrorism or sabotage, (vi) the negotiation, execution or announcement of
this Agreement, or the consummation or anticipation of the Transactions
(including the identity of the Purchaser and the impact of any of the foregoing
on relationships, contractual or otherwise, with tenants, suppliers, lenders,
investors, future partners or employees), (vii) the taking of any action
permitted by the terms of this Agreement, or the failure to take any action
expressly prohibited by, this Agreement, or the taking of any action at the
written request or with the prior written consent of Purchaser,
(viii) earthquakes, hurricanes or other natural disasters, (ix) any damage or
destruction of the Property (or any portion thereof) that is substantially
covered by insurance, or (x) changes in law or generally accepted accounting
principles, which in the case of each of clauses (ii), (iii), (v) and (x) do not
disproportionately affect Seller, taken as a whole, relative to other
participants in the senior living industry in the United States, and in the case
of clauses (iv) and (viii) do not disproportionately affect Seller, taken as a
whole, relative to other participants in the senior living industry in the
geographic regions in which Seller operates or owns or leases properties.
“Materials” shall have the meaning set forth in Section 3.1.1.
“Miscellaneous Property Assets” means all warranties, plans, drawings and other
items of intangible personal property relating to the ownership or operation of
the Property and owned by Seller including all of Seller’s rights, if any, in
and to the Facility names identified in Schedule I.

ANNEX 1-5

--------------------------------------------------------------------------------




“Mortgage” shall have the meaning set forth in Section 4.4.
“National Contracts” shall mean any national or other contracts in the name of
Manager or one of its Affiliates pursuant to which any Facility, as well as any
facility that is not a part of the Property, is receiving goods, services and/or
other benefits.
“Net Worth” means, as of the date of determination, for Seller Guarantor and, if
applicable, its Consolidated Subsidiaries determined on a consolidated basis, an
amount equal to the book value of Seller Guarantor’s tangible assets as of such
date, plus (a) (i) accumulated depreciation and (ii) the Cumulative
Straight-line Rent (to the extent reflected as a liability on the balance sheet
of Seller Guarantor as of the applicable date of calculation), minus (b) (i) the
liabilities of Seller Guarantor as of such date, and (ii) the Cumulative
Straight-line Rent (to the extent reflected as an asset on the balance sheet of
Seller Guarantor as of the applicable date of calculation), each as determined
in accordance with GAAP.


“New Exception” shall have the meaning set forth in Section 4.5.
“New Exception Review Period Expiration Date” shall have the meaning set forth
in Section 4.5.
“Notice of Claim” and “Noticed Claim” shall have the meaning set forth in
Section 13.4.5.
“Notice of Third Party Claim” shall have the meaning set forth in
Section 13.5.1.
“Outside Claim Date” shall have the meaning set forth in Section 13.1.
“Permits” means all licenses, permits and authorizations granted by any
applicable governmental authority having jurisdiction over the Property owned by
Seller and required in order to own and operate the Property.
“Permitted Exceptions” shall have the meaning set forth in Section 4.3.
“Person” means any individual, corporation, proprietorship, firm, partnership,
limited partnership, trust, association or other entity.
“Prohibited Person” means any of the following: (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
“Executive Order”); (b) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a “specially designated national” or “blocked person” on
the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

ANNEX 1-6

--------------------------------------------------------------------------------




“Property” means (a) the Land and Improvements and all rights of Seller, if any,
in and to all of the easements, rights, privileges, and appurtenances belonging
or in any way appertaining to the Land and Improvements, (b) Assigned Contracts,
Resident Agreements, Permits (other than Excluded Permits), and the Fixtures and
Tangible Personal Property, and (c) the Miscellaneous Property Assets owned by
Seller which are located on the Property and/or used exclusively in its
operation, but specifically excluding the Excluded Assets and the Excluded
Property.
“Property Contracts” means all contracts, agreements, equipment leases, purchase
orders, maintenance, service, and similar contracts, regardless of whether
entered into by Seller, Manager, or an Affiliate of either, which relate
exclusively to the ownership, maintenance, on-going construction, repair and/or
operation of the Property (or any portion thereof), whether or not assignable by
their terms, including any Commercial Lease, but not including (i) any Resident
Agreements, (ii) any National Contracts and (iii) any property management
contract for the Property.
“Property Contracts List” shall have the meaning set forth in Section 6.1.4.
“Property Financial Statements” shall mean the statements identified in
Schedule 6.1.14, including the notes and schedules thereto.
“Purchase Price” means the consideration to be paid by Purchaser to Seller for
the purchase of the Property pursuant to Section 2.2.
“Purchaser Consultants” shall have the meaning set forth in Section 4.3.1.
“Purchaser” shall have the meaning set forth in the introductory paragraph.
“Purchaser Basket Amount” shall have the meaning set forth in Section 13.4.3.
“Purchaser Default” shall have the meaning set forth in Section 10.1.
“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 13.2.
“Purchaser Knowledge Individuals” shall have the meaning set forth in
Section 6.3.
“Purchaser’s Expenses” shall mean all actual out-of-pocket and reasonably
documented costs and expenses incurred by Purchaser in connection with the
transactions contemplated by this Agreement, including, without limitation, due
diligence expenses, legal expenses, expenses in connection with preparations for
Closing, amounts paid or owed to Purchaser’s contemplated lender (including
non-refundable rate lock fees, commitment fees and legal and other due diligence
expenses), but excluding hedging costs and costs and expenses incurred in
connection with any equity offering.
“Purchaser’s Knowledge” shall have the meaning set forth in Section 6.3.
“Purchaser’s Representations” means the representations set forth in Section
6.3.

ANNEX 1-7

--------------------------------------------------------------------------------




“Qualifying Income” shall have the meaning set forth in Section 13.10.
“Records Disposal Notice” shall have the meaning set forth in Section 5.4.12.
“Records Hold Period” shall have the meaning set forth in Section 5.4.12.
“REIT” shall have the meaning set forth in Section 13.10.
“Removal Cap Amount” shall have the meaning set forth in Section 4.4.
“Remove” shall mean, with respect to any matter disclosed in the Title
Documents, that Seller causes the Title Company to remove or affirmatively
insure over such matter as an exception to the applicable Title Policy for the
benefit of Purchaser, whether such removal or insurance is made available, at
the sole discretion of Seller, in consideration of payment, bonding, indemnity
of Seller or otherwise (provided that in the case of a mortgage or security
interest granted by Seller, “Remove” shall mean the delivery by the holder
thereof of a recordable cancellation, release or a payoff letter satisfactory to
the Title Company unconditionally obligating such holder to release or cancel
upon repayment at Closing of the loan secured thereby).
“Rent Roll” shall have the meaning set forth in Section 6.1.5.
“Repairs” means restoration and/or replacement of all or any portion of any
Facility and the related Property.
“Required Consents” shall have the meaning set forth in Section 6.1.11.
“Resident” means any person or entity entitled to occupy any portion of the
Property under a Resident Agreement.
“Resident Agreements” means all leases, subleases and other occupancy contracts,
whether or not of record, to which Seller is a party and which provide for the
use or occupancy of residential space or facilities in any Facility and which
are in force as of the Closing Date for the Property, excluding any affiliate
agreement terminated at or prior to Closing.
“Resident Agreement Form” shall have the meaning set forth in Section 6.1.6.
“Resident Agreements Assignment” shall have the meaning set forth in
Section 5.2.4.
“Scheduled Closing Date” shall have the meaning set forth in Section 5.1.
“Seller” shall have the meaning set forth in the introductory paragraph.
“Seller Adjournment” shall have the meaning set forth in Section 5.1.
“Seller Basket Amount” shall have the meaning set forth in Section 13.4.1.
“Seller Default” shall have the meaning set forth in Section 10.2.

ANNEX 1-8

--------------------------------------------------------------------------------




“Seller Guarantor” means Harvest Facility Holdings LP.
“Seller Guaranty” shall have the meaning set forth in Section 14.24.1.
“Seller Indemnifiable Damages” shall have the meaning set forth in Section 13.2.
“Seller Indemnified Parties” shall have the meaning set forth in Section 13.3.
“Seller Knowledge Individuals” shall have the meaning set forth in Section 6.2.
“Seller Liability Cap” shall have the meaning set forth in Section 13.4.2.
“Seller Marks” means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Manager, or any Affiliate of
Seller in the marketing, operation or use of the Property (or in the marketing,
operation or use of any other properties managed by the Manager or owned by
Seller or an Affiliate of either Manager or Seller), excluding all of Seller’s
rights, if any, in and to the names of the Facilities identified on Schedule I.
“Seller’s Covenants” means the covenants set forth in Section 7.1.
“Seller’s Knowledge” shall have the meaning set forth in Section 6.2.
“Seller’s Net Proceeds” means the Purchase Price, less all costs and expenses
incurred by Seller or its Affiliates in connection with the Transactions
including, without limitation, all indebtedness secured by all or any portion of
the Property.
“Seller’s Property-Related Files and Records” shall have the meaning set forth
in Section 5.4.12.
“Seller’s Representations” means the representations set forth in Section 6.1
and Section 14.24.2, in each case as modified by the Disclosure Schedules in
accordance with the first paragraph of Article VI.
“Survey” shall have the meaning set forth in Section 4.2.
“Taking” shall have the meaning set forth in Article XII.
“Third Party Claim” hall have the meaning set forth in Section 13.5.1.
“Third-Party Reports” means any reports, studies or other information prepared
or compiled by Seller or Purchaser for Purchaser’s use by any consultant or
other third-party in connection with Purchaser’s investigation of the Property
including, without limitation, the Third-Party Reports identified on Exhibit L
attached hereto.
“Title Commitment” shall have the meaning set forth in Section 4.1.
“Title Company” shall have the meaning set forth in Section 2.2.1.

ANNEX 1-9

--------------------------------------------------------------------------------




“Title Documents” shall have the meaning set forth in Section 4.1.
“Title Policy” means, with respect to each Facility, a standard American Land
Title Association owner’s title insurance policy for the Land and Improvements
issued by the Title Company pursuant to the applicable Title Commitment, using
the current policy jacket customarily provided by the Title Company in the
applicable state, in an amount equal to that portion of the Purchase Price
allocated to such Facility, excluding the personal property components thereof,
pursuant to the Allocation Statement, subject only to the Permitted Exceptions.
“Title Update” shall have the meaning set forth in Section 4.5.
“Transactions” means any and all transactions contemplated by the terms of this
Agreement.
“Transfer Taxes” shall have the meaning set forth in Section 5.4.10.1.
“Uncollected Rents” shall have the meaning set forth in Section 5.4.7.1.





ANNEX 1-10

--------------------------------------------------------------------------------




SCHEDULE I
Sellers; Purchasers; Facility Names and Addresses
Facility Name
Facility Address
City, State, Zip
Seller
Madison, The
18626 Spanish Garden Drive
Sun City West, AZ 85375
Citation - Madison House, Ltd., an Arizona LP
Carriage House Estates
8200 Westwold Drive
Bakersfield, CA 93311
Brookside Retirement Residence LP
Oaks of Auburn, The
3250 Blue Oaks Drive
Auburn, CA 95602
Auburn Retirement Residence LP
Rock Spring
20594 Bear Valley Road
Apple Valley, CA 92308
Apple Valley Retirement Residence LP
Springs of El Cajon, The
444 Prescott Avenue
El Cajon, CA 92020
Harvest Springs of El Cajon Retirement Residence LLC
Vineyard Commons
3585 Round Barn Boulevard
Santa Rosa, CA 95403
Harvest Vineyard Commons Retirement Residence LLC
Vintage, The
2145 W Kettleman Lane
Lodi, CA 95242
Lodi Retirement Residence LP
Yosemite Gardens
2100 Fowler Ave.
Clovis, CA 93611
Clovis Retirement Residence LP
Atrium of Grand Valley
3260 N 12th Street
Grand Junction, CO 81506
Harvest Atrium of Grand Valley Retirement Residence LLC
Mesa View
601 Horizon Place
Grand Junction, CO 81506
Harvest Mesa View Retirement Residence LLC
Gables at Guilford, The
201 Granite Road
Guilford, CT 06437
Harvest Guilford Retirement Residence LLC
Windham Falls Estates
425 Drozdyk Drive
Groton, CT 06340
Harvest Windham Falls Estates Retirement Residence LLC
Essington Place
901 Essington Road
Joliet, IL 60435
Harvest Essington Place Retirement Residence LLC
Tamarack
55 S Greeley
Palatine, IL 60067
Citation - Tamarack, Ltd., an Illinois LP
Sunbury Village
922 Ohio Street
Bangor, ME 04401
Harvest Sunbury Village Retirement Residence LLC





--------------------------------------------------------------------------------




Facility Name
Facility Address
City, State, Zip
Seller
Boone Landing
109 N Keene St.
Columbia, MO 65201
Columbia MO Retirement Residence LLC
Carlyle, The
1098 NE Independence Ave.
Lees Summit, MO 64086
Lee’s Summit Retirement Residence LLC
Lakeview Park
1393 Bowles Ave
Fenton, MO 63026
St. Louis II Retirement Residence LLC
Golden Mesa
151 N Roadrunner Parkway
Las Cruces, NM 88011
Harvest Las Cruces Retirement Residence LLC
Maplewood Estates
55 Ayrault Road
Fairport, NY 14450
Perinton Retirement Residence LLC
Montgomery Park
6363 Transit Rd
East Amherst, NY 14051
Clarence Retirement Residence LLC
Cottonwood Estates
1940 W Springcreek Pkwy.
Plano, TX 75023
Harvest Cottonwood Estates Retirement Residence LLC
Englewood Estates
2603 Jones Road
Austin, TX 78745
Harvest Englewood Estates LLC
Harbor Place
5518 Lipes Blvd.
Corpus Christi, TX 78413
Corpus Christi Retirement Residence LP
Rio Norte
1941 Saul Kleinfeld Drive
El Paso, TX 79936
Harvest Rio Norte Retirement Residence LLC
South Colleyvine Ranch
2300 Pool Road
Grapevine, TX 76051
Harvest South Colleyvine Ranch Retirement Residence LLC
South Towne Ranch
310 East 10600 South
Sandy, UT 84070
Sandy Retirement Residence LLC
Charbonneau
8264 W. Grandridge Blvd.
Kennewick, WA 99336
Harvest Charbonneau Retirement Residence LLC
Evergreen Place
1414 Monro Avenue NE
Renton, WA 98056
Harvest Evergreen Place Retirement Residence LLC
Fernwood at The Park
17623 First Avenue S.
Normandy Park, WA 98148
Harvest Fernwood at the Park Retirement Residence LLC
Parkway Chateau
2818 Old Fairhaven Parkway
Bellingham, WA 98225
Harvest Parkway Chateau Retirement Residence LLC
Point Defiance Village
6414 N Park Way
Tacoma, WA 98407
Point Defiance Village LP



